EXHIBIT 10.1




EXECUTION VERSION





--------------------------------------------------------------------------------



AMERICAN MIDSTREAM MIDLA FINANCING, LLC, AS ISSUER
AND
AMERICAN MIDSTREAM (MIDLA), LLC, AS SUBSIDIARY GUARANTOR
AND
MID LOUISIANA GAS TRANSMISSION, LLC, AS SUBSIDIARY GUARANTOR
AND
THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME
AND
THE PURCHASERS PARTY TO THIS AGREEMENT
FROM TIME TO TIME
$60,000,000
3.77% SENIOR NOTES DUE JUNE 30, 2031
______________
NOTE PURCHASE AND GUARANTY AGREEMENT
______________
DATED AS OF SEPTEMBER 30, 2016



--------------------------------------------------------------------------------











US-DOCS\7728438.31

--------------------------------------------------------------------------------


 




Table of Contents
SECTION
HEADING
 PAGE
 
 
 
Section 1.
Authorization of Notes
1
Section 2.
Sale and Purchase of Notes
1
Section 3.
Closing
1
Section 4.
Conditions to Closing
2
Section 4.1
Representations and Warranties
2
Section 4.2
Performance; No Default
2
Section 4.3
Compliance Certificates
2
Section 4.4
Opinions of Counsel
3
Section 4.5
Purchase Permitted By Applicable Law, Etc
3
Section 4.6
Sale of Other Notes
3
Section 4.7
Payment of Fees
3
Section 4.8
UCC Searches
4
Section 4.9
Financial Statements; Base Case Model; Construction Budget and Project Schedule;
ROW Schedule
4
Section 4.10
CUSIP Number
4
Section 4.11
Changes in Corporate Structure
4
Section 4.12
Funding Instructions
4
Section 4.13
Proceedings
4
Section 4.14
Note Documents
4
Section 4.15
Material Project Contracts
4
Section 4.16
Consultant Reports
5
Section 4.17
Personal Property Collateral; Filings and Recordings
5
Section 4.18
Insurance
5
Section 4.19
Permits
6
Section 4.20
U.S.A Patriot Act
6
Section 4.21
No Material Adverse Effect
6
Section 4.22
Accounts
6
Section 4.23
No Liens
6
Section 4.24
Compliance with Flood Laws
6
Section 4.25
A.L.T.A. Survey
7
Section 4.26
Title Policy
7
Section 4.27
Funding of Accounts
7
Section 4.28
ROW
8
Section 5.
Representations and Warranties of the Issuer Parties
8
Section 5.1
Organization; Power and Authority
8
Section 5.2
Authorization, Etc
8
Section 5.3
Disclosure; Projections
8



i
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.4
Ownership of Equity Interests
9
Section 5.5
Subsidiaries
9
Section 5.6
Financial Statements; Material Liabilities
9
Section 5.7
Compliance with Laws, Other Instruments, Etc
9
Section 5.8
Governmental Authorizations, Etc
10
Section 5.9
Litigation; Observance of Statutes and Orders
10
Section 5.10
Taxes
10
Section 5.11
Real Property Rights; Title to Property
10
Section 5.12
Licenses, Permits, Etc
11
Section 5.13
Compliance with Employee Benefit Plans
12
Section 5.14
Private Offering by the Company
12
Section 5.15
Use of Proceeds; Margin Regulations
13
Section 5.16
Collateral
13
Section 5.17
Debt
13
Section 5.18
Foreign Assets Control Regulations, Etc
13
Section 5.19
Regulatory Status
14
Section 5.20
No Material Adverse Effect
15
Section 5.21
No Default or Event of Default
15
Section 5.22
Solvency
15
Section 5.23
Insurance
15
Section 5.24
Material Project Contracts
15
Section 5.25
Environmental Matters
15
Section 5.26
Flood Zone Disclosure
15
Section 5.27
Accounts
15
Section 5.28
Labor Disputes and Acts of God
16
Section 5.29
Affiliate Transactions
16
Section 5.30
Project Costs
16
Section 5.31
ROW
16
Section 6.
Representations and Warranties of the Purchasers
16
Section 6.1
Purchase for Investment
16
Section 6.2
Source of Funds
17
Section 7.
Information as to Issuer Parties
18
Section 7.1
Financial and Business Information
18
Section 7.2
Officer’s Certificate
21
Section 7.3
Visitation
21
Section 7.4
Electronic Delivery
22
Section 7.5
Purchaser Meetings
22
Section 8.
Payment and Prepayment of the Notes
22
Section 8.1
Required Prepayments; Maturity
22
Section 8.2
Mandatory Prepayments
23
Section 8.3
Optional Prepayments with Make-Whole Amount
23
Section 8.4
Prepayment for Tax Reasons
24



ii
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 8.5
Allocation of Partial Prepayments
25
Section 8.6
Maturity; Surrender, Etc
25
Section 8.7
Purchase of Notes
25
Section 8.8
Make-Whole Amount
26
Section 8.9
Offer to Repurchase upon Change of Control
27
Section 8.10
Payments Due on Non-Business Days
28
Section 9.
Affirmative Covenants
28
Section 9.1
Compliance with Laws
28
Section 9.2
Insurance
29
Section 9.3
Maintenance of Properties
29
Section 9.4
Material Project Contracts
29
Section 9.5
Annual Operating Budget; O&M Costs
29
Section 9.6
Operation
30
Section 9.7
Payment of Taxes and Claims
30
Section 9.8
Corporate Existence, Etc
30
Section 9.9
Books and Records
30
Section 9.10
Subsidiary Guarantors
30
Section 9.11
Separate Existence
31
Section 9.12
Use of Proceeds
32
Section 9.13
Further Assurances
32
Section 9.14
Revenue Account
33
Section 9.15
Environmental Matters
33
Section 9.16
Completion Testing
33
Section 9.17
Standards of Construction
33
Section 9.18
Pari Passu
33
Section 9.19
Control Agreements
33
Section 10.
Negative Covenants
33
Section 10.1
Transactions with Affiliates
33
Section 10.2
Dissolution; Merger
34
Section 10.3
Line of Business
34
Section 10.4
Economic Sanctions, Etc
34
Section 10.5
Debt
34
Section 10.6
Liens
34
Section 10.7
Material Project Contracts
34
Section 10.8
Abandonment of Project
35
Section 10.9
Contingent Liabilities
35
Section 10.10
Investments
35
Section 10.11
Dispositions of Property
35
Section 10.12
Distributions
36
Section 10.13
Secured Accounts
36
Section 10.14
Name and Location; Fiscal Year
36
Section 10.15
Modification and Termination of Organizational Documents
36



iii
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 10.16
Hazardous Substances
36
Section 10.17
Partnerships; Joint Ventures; Subsidiaries
36
Section 10.18
Changes to Construction Budget
36
Section 10.19
Swap Contract
37
Section 10.20
Capital Expenditures; O&M Costs
37
Section 11.
Guaranty
38
Section 11.1
Guaranty of the Obligations
38
Section 11.2
Contribution by Guarantors
38
Section 11.3
Payment by Guarantors
38
Section 11.4
Liability of Guarantors Absolute
39
Section 11.5
Waivers by Guarantors
40
Section 11.6
Guarantors’ Rights of Subrogation, Contribution, Etc
41
Section 11.7
Subordination of Other Obligations
41
Section 11.8
Continuing Guaranty
41
Section 11.9
Authority of Guarantors or the Company
41
Section 11.10
Financial Condition of the Company
42
Section 11.11
Bankruptcy, etc
42
Section 11.12
Stay of Acceleration
43
Section 12.
Events of Default.
43
Section 13.
Remedies on Default, Etc.
47
Section 13.1
Acceleration
47
Section 13.2
Other Remedies
47
Section 13.3
Rescission
47
Section 13.4
No Waivers or Election of Remedies, Expenses, Etc
48
Section 14.
Registration; Exchange; Substitution of Notes
48
Section 14.1
Registration of Notes
48
Section 14.2
Transfer and Exchange of Notes
48
Section 14.3
Replacement of Notes
48
Section 15.
Payments on Notes
49
Section 15.1
Place of Payment
49
Section 15.2
Payment by Wire Transfer
49
Section 16.
Expenses, Etc.
49
Section 16.1
Transaction Expenses
49
Section 16.2
Survival
50
Section 17.
Survival of Representations and Warranties; Entire Agreement
50
Section 18.
Amendment and Waiver
50
Section 18.1
Requirements
50
Section 18.2
Solicitation of Holders of Notes
51
Section 18.3
Binding Effect, etc
51
Section 18.4
Notes Held by Issuer Parties, etc
51
Section 19.
Notices
52



iv
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 20.
Reproduction of Documents
52
Section 21.
Confidential Information
52
Section 22.
Substitution of Purchaser
53
Section 23.
Scope of Liability
54
Section 24.
Miscellaneous
54
Section 24.1
Successors and Assigns
54
Section 24.2
Accounting Terms
55
Section 24.3
Severability
55
Section 24.4
Construction, etc
55
Section 24.5
Counterparts and Delivery
55
Section 24.6
Governing Law
56
Section 24.7
Jurisdiction and Process; Waiver of Jury Trial
56
Section 24.8
USA PATRIOT Act
56
Section 25.
Payments Free of Taxes, etc.
57
Section 25.1
Withholding
57
Section 25.2
Other Taxes
57
Section 25.3
Indemnification
57
Section 25.4
Evidence of Payment
57
Section 25.5
Forms
57
Section 25.6
Refunds
58
Section 25.7
FATCA
58
Section 25.8
Survival
58
Schedule A
Defined Terms
2

                                                          






v
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 




SCHEDULE A    —    Defined Terms
SCHEDULE 1    —    Form of 3.77% Senior Secured Note due June 30, 2031
SCHEDULE 4.3(a)
—    Form of Officer’s Certificate

SCHEDULE 4.3(c)
—    Form of Solvency Certificate

SCHEDULE 4.4(a)
—    Form of Opinion of Special Counsel to the Company Parties

SCHEDULE 4.4(b)
—    Form of Opinion of New York Special Counsel to the Company Parties

SCHEDULE 4.4(c)
—    Form of Opinion of Regulatory Counsel to the Issuer Parties

SCHEDULE 4.4(d)    —    Form of Opinion of Louisiana Regulatory Counsel to the
Issuer Parties
SCHEDULE 4.4(e)    —    Form of Opinion of Louisiana Permitting Counsel to the
Issuer Parties
SCHEDULE 4.4(f)    —    Form of Opinion of Louisiana Real Estate Counsel to the
Issuer Parties
SCHEDULE 4.4(g)    —    Form of Opinion of Mississippi Real Estate Counsel to
the Issuer Parties
SCHEDULE 4.4(h)    —    Form of Opinion of Mississippi Regulatory and Permitting
Counsel to the         Issuer Parties
SCHEDULE 4.4(i)    —    Form of Opinion of Special Counsel for the Purchasers
SCHEDULE 4.17    —    Mortgage Filing Offices
SCHEDULE 4.19    —    Permits
SCHEDULE 5.3    —     Disclosure Materials
SCHEDULE 5.6    —     Financial Statements
SCHEDULE 5.16    —    Collateral Filings
SCHEDULE 5.17    —    Existing Debt
SCHEDULE 5.19    —    Regulatory Status
SCHEDULE 5.26    —    Flood Zone Disclosure
SCHEDULE 5.30    —    Affiliate Transactions
SCHEDULE 7.1(d)(i)    —    Form of Construction Report
SCHEDULE 7.1(d)(ii)    —    Form of Quarterly Operating Report
SCHEDULE 7.2    —    Form of Compliance Certificate
SCHEDULE 8.1(a)    —     Amortization Schedule


vi
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


SCHEDULE 9.2    —    Insurance Requirements
SCHEDULE 9.5    —    Form of Operating Budget
SCHEDULE 9.10    —    Form of Counterpart Agreement
SCHEDULE 9.13(d)    —    Form of Consent to Collateral Assignment
SCHEDULE 24.5    —    Form of U.S. Tax Compliance Certificate
SCHEDULE B    —    Information Relating to Purchasers
SCHEDULE C    —    Independent Engineer’s Completion Certificate
SCHEDULE D    —    Insurance Consultant’s Completion Certificate
SCHEDULE E    —    Notice of Completion
SCHEDULE F    —    Offtake Agreements
SCHEDULE G    —    ROW Schedule












vii
US-DOCS\7728438.31

--------------------------------------------------------------------------------


 




3.77% SENIOR SECURED NOTES DUE JUNE 30, 2031






September 30, 2016




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:
Ladies and Gentlemen:
American Midstream Midla Financing, LLC, a Delaware limited liability company
(the “Company”) and American Midstream (Midla), LLC, a Delaware limited
liability company (“Midla”), and Mid Louisiana Gas Transmission, LLC, a Delaware
limited liability company (“MLGT” and, along with Midla, each a Subsidiary
Guarantor, as defined below) (the Company, together with the Subsidiary
Guarantors and any other Guarantors hereunder from time to time, the “Issuer
Parties”) agree with each of the Purchasers as follows:
Section 1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $60,000,000 aggregate principal
amount of its 3.77% Senior Secured Notes due June 30, 2031 (as amended, restated
or otherwise modified from time to time pursuant to Section 18 and including any
such notes issued in substitution therefor pursuant to Section 14, the “Notes”).
The Notes shall be substantially in the form set out in Schedule 1. Certain
capitalized terms used in this Agreement are defined in Schedule A.
The Subsidiary Guarantors and each other Person that becomes a party hereto as a
Guarantor pursuant to a Counterpart Agreement or otherwise guarantees, pursuant
to Section 9.10, Section 11 or otherwise, all or any part of the Obligations,
has authorized its continuing guaranty of the Notes and the other Obligations as
provided under Section 11 hereof.
Section 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
Section 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York
10022, at 10:00 a.m., New York City time, at a closing (the “Closing”) on
September 30, 2016 or on such other Business Day thereafter as may be agreed
upon by the Company and the Purchasers (the date on which such Closing occurs,
the “Closing Date”). The Closing may occur via delivery of electronic copies of
the Note Documents and the closing




US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


deliverables contemplated hereby and thereby. At the Closing, the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $100,000 as such Purchaser may request) dated the Closing Date and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to the
Company’s Construction Account, as specified in the funding instructions
delivered pursuant to Section 4.12. If at the Closing the Company fails to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in Section
4 not having been fulfilled to such Purchaser’s satisfaction or such failure by
the Company to tender such Notes if such Purchaser has delivered to the Company
the purchase price for such Notes. Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties to this Agreement at the Closing will be deemed to have been taken and
executed simultaneously, and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken.
Section 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1    Representations and Warranties. The representations and
warranties of each Company Party in each Note Document shall be true and correct
in all material respects (or if qualified by materiality, “Material Adverse
Effect” or similar language, in all respects) when made and at the Closing;
provided that to the extent such representation and warranties specifically
refer to an earlier date, they shall be true and correct in all material
respects (or if qualified by materiality, “Material Adverse Effect” or similar
language, in all respects) as of such date.
Section 4.2    Performance; No Default. Each Company Party shall have performed
and complied with all agreements and conditions contained in the Note Documents
required to be performed or complied with by it prior to or at the Closing.
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.15), no Default
or Event of Default shall have occurred and be continuing. No Issuer Party shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Section 10 had such Section applied since such date.
Section 4.3    Compliance Certificates.
(a)    Officer’s Certificate. The Issuer Parties shall have delivered to such
Purchaser an Officer’s Certificate, dated the Closing Date, in the form attached
as Schedule 4.3(a), which will include a copy of the Funds Flow Memorandum as an
attachment.
(b)    Secretary’s Certificate. Each Company Party shall have delivered to such
Purchaser a certificate of its respective Secretary, Assistant Secretary or
Responsible Officer, dated the Closing Date, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes and the other Note Documents
to which such Company Party is a party adopted by the appropriate governing
entity or body of such Company Party, (ii) each Company Party’s Organizational
Documents as then in effect (including recent certificates of status,


-2-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


compliance or good standing, as applicable) and (iii) the incumbency and
specimen signature of the Persons executing the Note Documents to which such
Company Party is a party.
(c)    Solvency Certificate. Company shall have delivered to such Purchaser a
solvency certificate, dated the Closing Date, signed by a Responsible Officer of
the Company in substantially the form of Schedule 4.3(c).
(d)    Environmental Certificate. The Company shall have delivered to such
Purchaser a certificate, dated the Closing Date, signed by a Responsible Officer
of the Company, certifying that, as of the Closing Date, (i) the Issuer Parties
and the Project are in compliance in all material respects with all
Environmental Laws applicable to the Project, (ii) all necessary material
Permits then required under Applicable Law to develop or operate the Project,
and to decommission or abandon the Legacy System (other than the Permits
described on Part B of Schedule 4.19), have been validly issued, duly obtained
and are in full force and effect in favor of the Issuer Parties or the Project,
as applicable (or in the case of any material Permit issued to a Person other
than any Issuer Party or any counterparty to a Project Contract that is an
Affiliate of an Issuer Party, such Permit has been validly issued, duly obtained
and is in full force and effect, in each case, to the knowledge of the Issuer
Parties) and (iii) the Issuer Parties and, to the Issuer Parties’ knowledge, any
relevant counterparties holding Permits relevant to the Project, are in material
compliance with all such Permits.
Section 4.4    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the Closing Date
(%3) from Holland & Hart LLP, counsel for the Company Parties, substantially in
the form set forth in Schedule 4.4(a), (%3) from Mayer Brown LLP, New York
counsel for the Company Parties, substantially in the form set forth in Schedule
4.4(b), (c) from Holland & Hart LLP, as federal regulatory counsel for the
Issuer Parties, substantially in the form set forth in Schedule 4.4(c), (d) from
Kean Miller LLP, Louisiana counsel for the Issuer Parties, substantially in the
forms set forth in Schedule 4.4(d), (e) from Copeland, Cook, Taylor & Bush,
P.A., Mississippi counsel for the Issuer Parties, substantially in the form set
forth in Schedule 4.4(e) and (f) from Latham & Watkins LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(f).
Section 4.5    Purchase Permitted By Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase of Notes shall (%3) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (%3) not violate any
applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (%3) not subject such Purchaser to
any Tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation that was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate from the Company certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
Section 4.6    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7    Payment of Fees. The Company shall have paid (%3) all stamp,
court or documentary, intangible, recording, filing or similar Taxes, fees and
other costs payable in connection with the execution, delivery, recordation and
filing of the documents and instruments referred to in this Section 4


-3-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


and due on the Closing Date and (%3) the fees, costs and expenses (including
reasonable and documented legal fees and expenses and fees owed to the Title
Insurer) payable on the Closing Date under the Note Documents on the Closing
Date.
Section 4.8    UCC Searches. Such Purchaser shall have received UCC, judgment
lien, Tax lien and litigation lien search reports of a recent date before the
Closing Date, reasonably satisfactory to such Purchaser, in respect of each
Issuer Party and Pledgor, for each of the jurisdictions in which the UCC-1
financing statements are intended to be filed in respect of the Collateral, none
of which shall cover the Collateral except to the extent evidencing Permitted
Encumbrances.
Section 4.9    Financial Statements; Base Case Model; Construction Budget and
Project Schedule; ROW Schedule.
(a)    Such Purchaser shall have received an accurate and complete copy of each
of the financial statements listed on Schedule 5.6.
(b)    Such Purchaser shall have received a copy of the Base Case Model, in form
and substance reasonably satisfactory to such Purchaser.
(c)    Such Purchaser shall have received (i) the Construction Budget, (ii) the
Project Schedule, and (iii) a sources and uses of proceeds of the Notes, which
shall be sufficient to fund anticipated remaining Project Costs together with a
contingency reasonably acceptable to such Purchaser, each of which shall be
reasonably satisfactory to such Purchaser.
(d)    Such Purchaser shall have received a copy of the ROW Schedule.
Section 4.10    CUSIP Number. An identification number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes.
Section 4.11    Changes in Corporate Structure. No Issuer Party shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.6.
Section 4.12    Funding Instructions. At least one Business Day prior to the
Closing Date, such Purchaser shall have received written instructions signed by
a Responsible Officer providing account details for the Construction Account
into which Purchasers should fund the purchase price for the Notes.
Section 4.13    Proceedings. All limited liability company proceedings by the
Company Parties in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
to such Purchaser, in consultation with its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 4.14    Note Documents. This Agreement and each other Note Document
(other than the Control Agreements) shall have been duly executed and delivered
by each of the parties thereto and shall be in full force and effect.
Section 4.15    Material Project Contracts. A true, correct and complete copy of
each Material Project Contract, together with all amendments, modifications or
supplements thereof, shall have


-4-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


been delivered by the Company to such Purchaser prior to or at Closing, each of
which shall be certified by an authorized officer of the applicable Issuer Party
party to such Material Project Contract as being in full force and effect and
that no material default by the Issuer Parties or, to the knowledge of the
Issuer Parties, any other party thereto shall have occurred and be continuing,
in each case, together with consents to collateral assignment covering the
Construction Services Agreement, the O&M Agreements and the Major Offtake
Agreements (other than the Major Offtake Agreement described in clause (g) of
the definition thereof), which shall be, in each case, in form and substance
reasonably satisfactory to such Purchaser.
Section 4.16    Consultant Reports. Such Purchaser shall have received (a) the
Independent Engineer Report from the Independent Engineer, in form and substance
reasonably satisfactory to such Purchaser, (b) a report of the Insurance
Consultant in form and substance reasonably satisfactory to such Purchaser and
(c) a Phase I Environmental Site Assessment with respect to the Compressor Site
from the Environmental Consultant, in form and substance reasonably satisfactory
to such Purchaser, in each case, in the event the report is not addressed to the
Purchasers, accompanied by a certificate or reliance letter from such consultant
allowing such Purchaser to rely on such report.
Section 4.17    Personal Property Collateral; Filings and Recordings.
(a)    The Collateral Agent shall have been granted at the Closing, for the
benefit of the Purchasers, first priority perfected Liens on the Collateral
(subject only to Permitted Encumbrances and any additional filings necessary to
perfect such Liens as are described in Section 4.17(b)(i) and, in respect of the
Mortgaged Property, the recording of the Mortgage in the filing offices
identified in Schedule 4.17 as soon as reasonably practicable on or after the
Closing Date). The Pledged Collateral shall have been duly and validly pledged
under each of the Pledge Agreement and the Security Agreement to the Collateral
Agent, for the benefit of the Purchasers, and the Purchasers shall have received
evidence that original membership interest certificates representing the Pledged
Collateral, accompanied by proxies and instruments of transfer indorsed in
blank, have been delivered to the Collateral Agent.
(b)    Such Purchaser shall have received:
(i)    appropriately completed UCC financing statements (Form UCC-l), naming
each of the Pledgor, Company, and each Subsidiary Guarantor as debtors and the
Collateral Agent as secured party, in form appropriate for filing under each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Security Documents, covering the applicable Collateral;
(ii)    appropriately completed copies of all other recordings and filings of,
or with respect to, the Security Documents as may be reasonably requested by the
Collateral Agent and necessary to perfect the security interests purported to be
granted under the Security Documents (except that with respect to the Mortgaged
Property, the recording of the Mortgage in may occur at the times provided in
Section 4.17(a)); and
(iii)    evidence that all other actions reasonably requested by the Collateral
Agent or such Purchaser and necessary to perfect and protect the security
interests purported to be created by the Security Documents have been or will be
taken on the Closing Date.
Section 4.18    Insurance. The Company shall have delivered to such Purchaser
(a) evidence satisfactory to such Purchaser that all insurance required to be
maintained by the Issuer Parties pursuant to Section 9.2 and by the Issuer
Parties and each counterparty to a Material Project Contract under the Material
Project Contracts is either already in full force and effect or, upon receipt of
payment at the Closing, will be in full force and effect, and (b) evidence of
such insurance (which may be in the form of


-5-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


certificates of insurance signed by the insurer or broker authorized to bind the
insurer), accompanied by a letter from the Issuer Party’s insurance brokers or
insurers (commonly referred to as an “undertaking letter”), dated not more than
ten (10) days prior to the Closing Date, stating with respect to each insurance
policy that (i) such policy is in full force and effect, (ii) all premiums due
and payable on or prior to such date have been paid in full, (iii) the
Collateral Agent is named as additional insured and loss payee, as applicable
with respect to such policies that cover the assets of the Issuer Parties and
(iv) there are no claims outstanding under any such policies or providing a
detailed summary of any such claims reasonably acceptable to the Purchasers.
Section 4.19    Permits. The Company shall have delivered to such Purchaser,
correct and complete copies of each material Permit applicable to the ownership,
construction, operation, and maintenance of Project and received on or prior to
the Closing Date. All Permits set forth on Part A of Schedule 4.19 shall have
been issued and be in full force and effect in all material respects and not be
subject to (i) any unsatisfied condition not reasonably expected to be satisfied
in a timely manner in the ordinary course, (ii) material current legal
proceedings, and, (iii) except as set forth on Schedule 4.19, all applicable
administrative and statutory appeal periods with respect thereto shall have
expired. The Issuer Parties shall have certified to the Purchasers in the
certificate delivered pursuant to Section 4.3(a) that they have no knowledge of
any pending or threatened appeals or challenges to any Permits set forth on Part
A that have administrative or statutory appeal periods that have not yet
expired. The Issuer Parties shall have certified to the Purchasers in the
certificate delivered pursuant to Section 4.3(a) that, with respect to the
Permits set forth on Part B of Schedule 4.19, all such Permits are expected to
be applied for or have been applied for by the dates required under applicable
Legal Requirements and (i) the Issuer Parties have no reason to believe such
Permits will not be obtained in the ordinary course when required under the
Project Contracts and applicable Legal Requirements to progress the construction
of the Project in accordance with the Project Schedule and the ROW Schedule and
(ii) the Issuer Parties believe that all such Permits shall be obtained as and
when required to allow for Completion to be achieved by the Date Certain. No
material Permit shall be subject to any material restriction, condition,
limitation or other provision.
Section 4.20    U.S.A Patriot Act. Such Purchaser shall have received all
documentation and other information requested by such Purchaser at least five
Business Days prior to the Closing Date and required by bank regulatory
authorities under applicable “know your customer” laws and sanctions, including
the U.S.A. Patriot Act.
Section 4.21    No Material Adverse Effect. Since March 31, 2016, no event or
circumstance shall have occurred or arisen which has had or which would be
reasonably expected to have a Material Adverse Effect.
Section 4.22    Accounts. The Depositary Accounts required to be open as of the
Closing Date under the Depositary Agreement shall have been opened.
Section 4.23    No Liens. There shall not have been filed with or served upon
any Issuer Party or the Project (or any part thereof) notice of any Lien, claim
of Lien or attachment upon or claim affecting the right to receive payment of
any of the moneys payable to any of the Persons named on such request which has
not been released or in respect of which a bond or other security reasonably
acceptable to Collateral Agent has not been posted or provided or which will not
be released with the payment of such obligation out of such Loan other than
Permitted Encumbrances.
Section 4.24    Compliance with Flood Laws. With respect to the each parcel of
the Site on which a building or other above-ground structure is located, such
Purchaser has received the following:


-6-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(a)    A completed “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination;
(b)    If any building or other above-ground structure on the Site is located in
a special flood hazard area, a notification thereof to the Company (the “Company
Flood Notice”) and if flood insurance coverage under the National Flood
Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, then the Company Flood Notice shall contain a
notification to the Company that flood insurance coverage under the NFIP is not
available because the community does not participate in the NFIP;
(c)    Documentation evidencing the Company’s receipt of the Company Flood
Notice (e.g., countersigned Company Flood Notice, return receipt of certified
U.S. Mail, or overnight delivery); and
(d)    If the Company Flood Notice is required to be given and flood insurance
is available in the community in which the applicable portion of the Site is
located, a copy of one of the following: the flood insurance policy, the
Company’s application for a flood insurance policy plus proof of premium payment
or inclusion of such premium payment in the Funds Flow Memorandum, a declaration
page confirming that flood insurance has been provided as a separate policy or
within the property insurance program for the Project, or such other evidence of
flood insurance satisfactory to such Purchaser. To the extent that any building
or other above-ground structure on the Site is located in a special flood hazard
area, such flood insurance arranged by Company shall be in an amount at least
equivalent to the amount available under the NFIP.
Section 4.25    A.L.T.A. Survey. The Collateral Agent and such Purchaser shall
have received an A.L.T.A. survey of the Compressor Site; such survey shall be
reasonably current and in form and substance reasonably satisfactory to the
Purchasers, shall be certified to Midla, the Collateral Agent and the Title
Insurer by a surveyor licensed in Louisiana and reasonably satisfactory to such
Purchaser and the Collateral Agent, and shall show such matters as such
Purchaser and the Collateral Agent shall reasonably require, including, among
other things, (a) as to the land, the location and dimensions thereof (including
(i) the location of all means of access thereto and all recorded easements or
encumbrances relating thereto, and (ii) the perimeter within which all visible
improvements are located), (b) visible utility facilities servicing the
Compressor Site (including water, electricity, fuel, telephone, sanitary sewer
and storm water distribution and detention facilities, as applicable), (c) other
than Permitted Encumbrances, that there are no Liens, including existing
improvements that encroach or interfere with adjacent property or existing
easements or other rights (whether on, above or below ground), and that there
are no gaps, gores, projections, protrusions or other survey defects and (d)
whether the land, or any portion thereof, are located in a special flood hazard
zone.
Section 4.26    Title Policy. The Collateral Agent and such Purchaser shall have
received an A.L.T.A. Loan Policy – 2006 extended coverage policy of title
insurance (the “Title Policy”) insuring that the Mortgage with respect to the
Compressor Site creates a valid first priority lien for the benefit of
Collateral Agent on the Compressor Site, subject only to Permitted Encumbrances,
and in such amounts and otherwise in form and substance reasonably satisfactory
to the Collateral Agent and such Purchaser, together with such endorsements
thereto as are reasonably required by the Collateral Agent and such Purchaser
and available in the state where the Compressor Site is located, effective as of
the Closing Date and dated as of the date that the Mortgage is actually recorded
in each applicable jurisdiction in which the Compressor Site is located (or the
unconditional and irrevocable commitment of the Title Insurer to issue such
Title Policy). Such Purchaser shall have received evidence satisfactory to it
that all premiums in respect of the Title Policy, all


-7-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


charges for mortgage recording taxes in connection with the recordation of the
Mortgage, and all related expenses, if any, have been paid or will be paid on
the Closing Date with proceeds of the Notes.
Section 4.27    Funding of Accounts.
(a)    The Company shall have funded the Supplemental Debt Service Reserve
Account, or the Funds Flow Memorandum shall reflect that the Supplemental Debt
Service Reserve Account will be funded on the Closing Date in such amount with
proceeds of the issuance of the Notes hereunder, in an amount equal to at least
$2,625,101.
(b)    The Company shall have funded the Debt Service Reserve Account or such
account shall have been deemed funded by the delivery of a letter of credit
satisfying the requirements set forth in the Depositary Agreement, or the Funds
Flow Memorandum shall reflect that the Debt Service Reserve Account will be
funded on the Closing Date in such amount with proceeds of the issuance of the
Notes hereunder, in an amount equal to at least $3,202,000.
Section 4.28    ROW. The Issuer Parties shall have Acquired all the Rights of
Way contemplated to have been Acquired by the Closing Date in the ROW Schedule
and shall have certified in the certificate delivered pursuant to Section 4.3(a)
that such Rights of Way have been Acquired. With respect to any Rights of Way
contemplated in the ROW Schedule that have not been Acquired on or prior to the
Closing Date, the Issuer Parties have certified in the certificate delivered
pursuant to Section 4.3(a) that the Issuer Parties reasonably believe that such
Rights of Way will be Acquired on a timeframe that is (i) consistent in all
material respects with the overall timeframe set out in the Project Schedule and
the ROW Schedule and (ii) adequate to allow Completion to occur by the Date
Certain.
Section 5.
REPRESENTATIONS AND WARRANTIES OF THE ISSUER PARTIES

Each Issuer Party represents and warrants to each Purchaser that, as of the date
of this Agreement and any other date on which the representations and warranties
in this Section 5 are deemed to be made under Section 3.2 of the Depositary
Agreement:
Section 5.1    Organization; Power and Authority. Such Issuer Party is (a) a
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation, and (b) is duly qualified as a
limited liability company and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each Issuer Party has the limited liability company power and authority to own
or hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact under the
Transaction Documents, to execute and deliver this Agreement and the other Note
Documents to which such Issuer Party is a party (including the Notes) and to
perform its obligations hereunder and thereunder.
Section 5.2    Authorization, Etc. The Transaction Documents in effect at
Closing have been duly authorized by all necessary limited liability company
action on the part of each applicable Issuer Party, and each Transaction
Document constitutes a legal, valid and binding obligation of the Issuer Parties
party thereto enforceable against such Issuer Parties in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


-8-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.3    Disclosure; Projections.
(a)    The Issuer Parties, through the Placement Agent, have delivered to each
Purchaser a copy of a Confidential Private Placement Memorandum, dated August
2016 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Issuer Parties. This Agreement, the
Memorandum, the financial statements listed in Schedule 5.6 and the documents,
certificates or other writings delivered or made available to the Purchasers by
the Company or any of the Company’s Affiliates or any of their respective
representatives prior to September 30, 2016 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”; provided that, projections (including the Base Case
Model, the Construction Budget, the Project Schedule, the Annual Operating
Budget and other projections, estimates, opinions, evaluations, forecasts or
other forward looking statements shall not be considered Disclosure Documents),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since March 30, 2016, there has been no
change in the financial condition, operations, business or properties of any
Issuer Party except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to any Issuer Party that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
(b)    The Base Case Model, the Construction Budget, the Project Schedule, the
ROW Schedule and other projections provided in connection with the transactions
contemplated by this Agreement that have been made available to any Purchaser in
connection with the Note Documents by the Company or any of the Company’s
representatives have been prepared in good faith based upon assumptions believed
by the Company to be reasonable at the time of such preparation (it being
understood that the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Issuer Parties, and
the Company makes no representation or warranty as to the attainability of the
projections or as to whether the projections, the Base Case model, the
Construction Budget or the Project Schedule will be achieved).
Section 5.4    Ownership of Equity Interests.
(a)    The Equity Interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable. There is no existing option,
warrant, call, right, commitment or other agreement to which the Company is a
party requiring, and there is no Equity Interest in the Company outstanding
which, upon conversion or exchange, would require the issuance by the Company of
any additional Equity Interests in the Company or other securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase an
Equity Interest in the Company.
(b)    (i) The Pledgor owns all of the outstanding Equity Interests in the
Company and (ii) the Company owns 100% of the outstanding Equity Interests in
each of Midla and MLGT. All of the Equity Interests described in clauses (i) and
(ii) above are owned free and clear of all Liens except for Permitted
Encumbrances.
Section 5.5    Subsidiaries. The Company has no Subsidiaries other than Midla
and MLGT. Neither Midla nor MLGT has any Subsidiaries.


-9-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.6    Financial Statements; Material Liabilities. The Issuer Parties
have delivered to each Purchaser copies of the financial statements of the
Issuer Parties listed on Schedule 5.6. Each such financial statement (including
in each case the related schedules and notes) fairly presents in all material
respects the respective financial position of the Issuer Parties as of the
respective dates specified in such Schedule and the respective results of the
Issuer Parties’ operations and cash flows for the respective periods so
specified and (a) each annual financial statement has been prepared in
accordance with FERC requirements for such financials and (b) the June 30, 2016
financial statement has been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to absence of
footnotes and normal year-end adjustments). No Issuer Party has any material
liabilities that are not disclosed in the Disclosure Documents.
Section 5.7    Compliance with Laws, Other Instruments, Etc. The execution and
delivery by each Issuer Party of, and the performance of each Issuer Party of
its obligations under, this Agreement, the other Note Documents and the Material
Project Contracts to which such Issuer Party is a party that are in effect at
Closing will not (a) violate in any material respect, result in any material
breach of, or constitute a material default under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement (including the Material
Project Contracts) or instrument to which any Issuer Party is bound or by which
any Issuer Party or any of their respective properties may be bound or affected
(b) result in the creation of any Lien upon any of the revenues, properties or
assets of any Issuer Party (other than the Liens created by the Note Documents),
(c) violate or result in a breach of any of the terms, conditions or provisions
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to any Issuer Party which in the case of this
clause (c) could reasonably be expected to have a Material Adverse Effect or to
result in any material liability for any Purchaser, (d) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to any Issuer Party which in the case of this clause (d) could reasonably be
expected to have a Material Adverse Effect or to result in any material
liability for any Purchaser or (e) violate or result in a breach of any
Organizational Documents of any Issuer Party.
Section 5.8    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required at Closing in connection with the execution or delivery by
any Issuer Party of, or the performance by any Issuer Party of its obligations
under, the Note Documents.
Section 5.9    Litigation; Observance of Statutes and Orders.
(a)    There are no actions, suits, investigations, arbitrations or
administrative proceedings existing or pending against the Issuer Parties or, to
the knowledge of any Issuer Party, threatened against or affecting any Issuer
Party, the Project, any Material Project Contract or any property of any Issuer
Party in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, if
determined adversely to any Issuer Party, reasonably be expected to have a
Material Adverse Effect.
(b)    No Issuer Party is (i) in violation of or under any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority to which
such Issuer Party is bound or (ii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.18), in each case, in any material respect.


-10-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.10    Taxes. Each Issuer Party has filed all material tax returns that
are required to have been filed in any jurisdiction, and has paid all material
Taxes shown to be due and payable on such returns and all other Taxes and
assessments payable by it, to the extent such Taxes and assessments have become
due and payable and before they have become delinquent, except for any Taxes and
assessments the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which the
applicable Issuer Party has established adequate reserves in accordance with
GAAP. None of the Issuer Parties knows of any basis for any other Tax or
assessment that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The U.S. federal income Tax liabilities of
the Issuer Parties have been finally determined (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended 2015, except with respect to the Company, which
was formed on March 22, 2016.
Section 5.11    Real Property Rights; Title to Property.
(a)    The Subsidiary Guarantors have good, legal and marketable title in and to
the Owned Real Property, good, legal and valid leasehold interests in and to the
Leased Real Property, and good, legal and valid easement interests in and to the
Right of Way Property that has been Acquired, in each case free and clear of all
Encumbrances other than Permitted Encumbrances. The Owned Real Property, Leased
Real Property and Right of Way Property constitutes all of the real property
necessary to operate the Project and each Lease and Right of Way that has been
Acquired are in full force and effect. No Subsidiary Guarantor is in breach or
default under, nor is there any matter that with the passage of time or
provision or notice or both would constitute a breach or default thereunder, and
to the Issuer Parties’ knowledge, no other party to any Lease or Right of Way is
in breach or default under, nor is there any matter that with the passage of
time or provision or notice or both would constitute a breach or default
thereunder, any Lease or Right of Way, which breach or default, in any such
case, could reasonably be expected to have a Material Adverse Effect. Each Lease
and Right of Way that has been Acquired (or a memorandum thereof) has been
properly recorded in the applicable county or parish, as applicable, in which
the Lease or such Right of Way Property related thereto is located. No Issuer
Party has received any written notice of, nor has any knowledge of, any pending
or threatened condemnation proceeding affecting the real property of any Issuer
Party or any sale or disposition thereof in lieu of condemnation.
(b)    Each Issuer Party has good and valid title to its respective material
personal property which forms part of the Project, free and clear of Liens,
except for Permitted Encumbrances.
(c)    There are no services, materials or rights required for the development,
construction, ownership and operation and maintenance of the Project in
accordance with the Material Project Contracts and the assumptions that form the
basis of the Base Case Model, other than those (i) to be provided under the
Project Contracts, (ii) that are not material to the operation of the Project or
(iii) that can reasonably be expected to be commercially available on
commercially reasonable terms consistent with the Construction Budget or then
current Annual Operating Budget (as applicable) and the Base Case Model.
Section 5.12    Licenses, Permits, Etc.
(a)    Except as described on Part B of Schedule 4.19, each Issuer Party owns or
possesses all material licenses, Permits, approvals, franchises and
authorizations from any Governmental Authority required for such Issuer Party’s
construction, operation, and ownership of the Project, and the decommissioning
and abandonment of the Legacy System, except that the Permits described on
Schedule 5.12 were issued to other Persons in the names shown on that Schedule.


-11-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(b)    Schedule 4.19 sets forth all material Permits required to be obtained by
any Issuer Party in order to own, construct, operate and maintain the Project,
and to decommission and abandon the Legacy System.
(c)    The Permits set forth on Part A of Schedule 4.19 constitute all material
Permits required to be obtained by any Issuer Party as of the date hereof in
connection with the current stage of construction, management and/or operation
of the Project and the decommissioning and abandonment of the Legacy System.
Each such Permit has been obtained as of the Closing Date (except that the
Permits described on Schedule 5.12 were issued to other Persons in the names
shown on that Schedule), is in full force and effect in all material respects
and is not subject to (i) any unsatisfied condition not reasonably expected to
be satisfied in a timely manner in the ordinary course, (ii) any current legal
proceeding or, (iii) to the Issuer Parties’ knowledge, any threatened legal
proceeding, and, except as set forth on Schedule 4.19, all applicable
administrative and statutory appeal periods with respect thereto have expired.
The Issuer Parties have no knowledge of any pending or threatened appeals or
challenges to any Permits set forth on Part A that have administrative or
statutory appeal periods that have not yet expired.
(d)    The Permits set forth on Part B of Schedule 4.19 are required solely in
connection with stages of construction, management and/or operation of the
Project that will occur after the Closing Date. No Issuer Party has reason to
believe that any such Permit that has not yet been obtained, but which will be
required in the future, will not be obtained in the ordinary course, and on
terms and conditions that are not materially inconsistent with such Issuer
Party’s performance under the Material Project Contracts to which it is a party
on or prior to the date required under such Material Project Contract or
applicable Legal Requirement.
(e)    No holder of any Permit required for the construction, operation and
ownership of the Project, and the decommissioning and abandonment of the Legacy
System, including but not limited to those identified on Schedule 5.12, is in
default or violation of any material Permit that has been issued to it. With
respect to Permits held by Persons other than the Issuer Parties, each Issuer
Party has all rights under such Permits for its performance under the Material
Project Contracts to which it is a party.
(f)    The Issuer Parties will use commercially reasonable efforts to effectuate
all permit transfers and required name changes of any Permits held by Persons
other than the Issuer Parties, including but not limited to those Permits set
forth on Schedule 5.12, within sixty (60) days after the date of this Agreement.
During such period, the Issuer Parties will ensure that each such Person
maintains and keeps in full force and effect, and remains in compliance in all
material respects with, all Permits required for the construction, operation,
and ownership of the Project, and the decommissioning and abandonment of the
Legacy System.
Section 5.13    Compliance with Employee Benefit Plans.
(a)    Each Issuer Party and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
Issuer Party nor any ERISA Affiliate has incurred any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by any Issuer Party or any ERISA Affiliate, or in the imposition
of any Lien on any of the rights, properties or assets of any Issuer Party or
any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or


-12-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


to any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be, individually or in the aggregate, material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $250,000 in the case of any
single Plan and more than $1,000,000 in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.
(c)    Neither any Issuer Party nor any of its ERISA Affiliates has incurred
withdrawal liabilities (and none are subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the applicable Issuer Party’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of each Issuer
Party and its Subsidiaries is not material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
each Issuer Party to each Purchaser in the first sentence of this
Section 5.13(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
(f)    No Issuer Party has any Non-U.S. Plans.
Section 5.14    Private Offering by the Company. None of the Issuer Parties nor
anyone acting on their behalf has offered the Notes or any similar Securities
for sale to, or solicited any offer to buy the Notes or any similar Securities
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than four (4) other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither the Issuer Parties nor anyone acting on their behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of section 5 of the Securities Act or to
the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction.
Section 5.15    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to fund Project Costs incurred in
connection with the construction and operation of the Project, to pay
transaction fees and expenses in connection with the issuance of the Notes and
for other general corporate purposes of the Company. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock does not constitute any
value of the consolidated assets of the Issuer Parties and none of the Issuer
Parties has any present intention


-13-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


that margin stock will constitute any value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.16    Collateral. The Liens granted to the Collateral Agent (for the
benefit of the Purchasers) pursuant to the Security Documents (a) constitute
valid Liens and perfected security interests in such right, title and interest
as the Issuer Parties shall from time to time have in all real and personal
property included in the Collateral, and (b) are prior and superior in right to
any other Person (except Permitted Encumbrances). To the extent possession of
portions of the Collateral is required for perfection, all such action as is
necessary has been taken to establish and perfect the Collateral Agent’s rights
in and to the Collateral, including any recording, filing, registration, giving
of notice or other similar action (assuming proper recordation of any such
documents). No filing, recordation, re-filing or re-recording other than those
listed in Schedule 5.16 is necessary to perfect and maintain the perfection of
the interest, title or Liens of the Security Documents that can be perfected by
filing. To the extent required by the Security Documents, the Issuer Parties
have properly delivered or caused to be delivered (or shall deliver on the
Closing) to the Collateral Agent all Collateral that requires perfection of the
Liens and security interests described above by possession.
Section 5.17    Debt.
(a)    No Issuer Party has any Debt other than the Obligations created under the
Note Documents and Permitted Debt.
(b)    Other than the Note Documents, no Issuer Party is a party to, or
otherwise subject to any provision contained in, any instrument or agreement
(including, its charter or any other Organizational Document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt of any
Issuer Party, except as disclosed in Schedule 5.17.
Section 5.18    Foreign Assets Control Regulations, Etc.
(a)    Neither any Issuer Party nor any Controlled Entity (i) is a Blocked
Person, (ii) has been notified that its name appears or may in the future appear
on a State Sanctions List or (iii) is a target of sanctions that have been
imposed by the United Nations or the European Union.
(b)    Neither any Issuer Party nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to any Issuer Party’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Issuer Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or


-14-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    Each Issuer Party has established procedures and controls it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
such Issuer Parties and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
Section 5.19    Regulatory Status. Except as disclosed on Schedule 5.19:
(a)    No Issuer Party is or has been subject to the jurisdiction of FERC (i) as
a public utility, transmitting utility, electric utility or electric utility
company under the Federal Power Act, 16 U.S.C. §§ 791a-825r, as amended; (ii) as
a natural gas company under the Natural Gas Act, 15 U.S.C. Section 717, et seq.,
as amended (the “NGA”); (iii) for the provision of interstate natural gas
transportation service pursuant to Section 311 of the Natural Gas Policy Act of
1978, 15 U.S.C. Section 3301, as amended; (iv) as a holding company or a
public-utility company under the Public Utility Holding Company Act of 2005, 42
U.S.C. §§ 16451-16453; (v) as a common carrier under the Interstate Commerce
Act, 49 U.S.C. § 60502, as amended; (vi) as a public utility, intrastate
pipeline, gas service company, electric service company, gas company, electric
company, or any similar entity however described under the laws of any state,
local, tribal or foreign authority; or (vii) under the Investment Company Act of
1940, as amended. No Issuer Party is, or after giving effect to the transactions
contemplated hereby will be, subject to regulation as an “investment company” or
“controlled” by a company subject to registration as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
(b)    Each Issuer Party has complied and is in compliance, in all material
respects, with (i) the NGA and the rules and regulations thereunder; and (ii)
all state, local, tribal and foreign laws, and the rules and regulations
thereunder, applicable to a natural gas company or any similar entity however
described under such laws, rules and regulations. No Issuer Party has received
any written communication from any federal, state, local, tribal or foreign
authority alleging that it is not in compliance with any applicable law, rule or
regulation described in clause (i) or (ii). There are no pending regulatory or
administrative proceedings or inquiries, investigations, proceedings or appeals
for the determination of compliance by any Issuer Party with any such applicable
law, rule or regulation or any tariff or order thereunder applicable. No rate or
charge that has been or is being collected by any Issuer Party is subject to
refund, or the subject of any proceeding, inquiry, appeal or investigation
currently pending before any federal, state, local, tribal or foreign authority.
Section 5.20    No Material Adverse Effect.    Since March 31, 2016, there has
been no event or occurrence that has resulted in or could reasonably be expected
to result in, individually or in the aggregate, any Material Adverse Effect.
Section 5.21    No Default or Event of Default. With respect to each Issuer
Party, no Default or Event of Default has occurred and is continuing.
Section 5.22    Solvency. Upon giving effect to the purchase of the Notes by the
Purchasers and the consummation of the transactions contemplated by the Note
Documents, each of the Issuer Parties is Solvent as of the Closing Date.  
Section 5.23    Insurance. All insurance policies required to be maintained by
the Issuer Parties under any Note Documents or Material Project Contracts are in
full force and effect.  


-15-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.24    Material Project Contracts; Note Documents. The Material Project
Contracts are in full force and effect and enforceable against each Issuer Party
party thereto and there are no unsatisfied conditions precedent to a party’s
obligation or to full performance by a party thereunder. No Issuer Party nor, to
the knowledge of the applicable Issuer Party party to any Material Project
Contract, any other party thereto, is in material default of any term or
provision of any Material Project Contract. Except as has been previously
disclosed to the Purchasers, since the delivery of such documents to the
Purchasers, no Material Project Contract has been further amended, modified or
terminated.
Section 5.25    Environmental Matters.
(a)    The Issuer Parties and the Project are in compliance in all material
respects with all Environmental Laws.
(b)    To the Issuer Parties’ Knowledge, there are no material existing
liabilities, adverse risks or impacts with respect to the Project relating to
Environmental Laws that have not been adequately assessed, mitigated or
compensated or that could reasonably be expected to result in any Environmental
Claims.
(c)    (i) There are no material past or pending Environmental Claims or
complaints relating to the Project, and (ii) to the Issuer Parties’ Knowledge,
there are no threatened Environmental Claims or complaints relating to the
Project.
(d)    The Issuer Parties have not used, released, discharged, generated,
manufactured, produced, or arranged for or permitted the disposal of, any
Hazardous Materials in connection with the Project that could reasonably be
expected to result in a material liability under any Environmental Law.
(e)    To the knowledge of the Company, there are no facts or circumstances at
or otherwise respecting the Site, the Project or any other real property owned,
leased or otherwise operated by any Issuer Party that could reasonably be
expected to result in any material liability under any Environmental Law.
Section 5.26    Flood Zone Disclosure. Except as set forth on Schedule 5.26, no
portion of the Site includes buildings or other above-ground structures that are
or will be located in an area that has been identified by the Federal Emergency
Management Agency as an area having special flood or mudslide hazards.
Section 5.27    Accounts. No Issuer Party has any accounts other than the
Depositary Accounts and local checking accounts permitted under the Depositary
Agreement subject to a Control Agreement, which Control Agreements shall be in
full force and effect within 30 days after the Closing Date, and such accounts
are separate from the bank accounts of the Pledgor, the Operator and all other
Persons.
Section 5.28    Labor Disputes and Acts of God. Neither the business nor the
properties of the Issuer Parties are currently affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), which could reasonably be expected to
have a Material Adverse Effect.
Section 5.29    Affiliate Transactions. Other than the transactions set forth on
Schedule 5.29, no Issuer Party has engaged or agreed to engage in any
transaction with any Affiliate of any Issuer Party.
Section 5.30    Project Costs. $ 27,602,370.56 has been applied to the payment
of Project Costs included in the Construction Budget as of September 26, 2016.


-16-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 5.31    ROW.
(a)All Rights of Way required for the construction and operation of the Project
and as necessary for each Issuer Party to conduct its business and comply with
its obligations under each Transaction Document to which it is a party are
identified in the ROW Schedule.
(a)    All Rights of Way have been Acquired that are needed for the current
stage of construction in order to achieve Completion by the Date Certain.
(b)    The Issuer Parties reasonably believe that any Right of Way that has not
been Acquired, but which will be required in the future, will be Acquired in due
course and on a timeframe that is (i) consistent in all material respects with
the overall timeframe set out in the ROW Schedule and (ii) adequate to allow
Completion to occur by the Date Certain.
(c)    Each Issuer Party is in compliance with all Rights of Way that have been
obtained by it except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 6.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Section 6.1    Purchase for Investment. Each Purchaser severally represents and
warrants to the Issuer Parties that such Purchaser is an institutional investor
that is an “accredited investor” within the meaning of subparagraph (a)(1), (2),
(3) or (7) of Rule 501 under the Securities Act (Regulation D) or, if it is
buying for one or more institutional accounts for which it is acting as
fiduciary or agent and it is not a bank (as defined in Section 3(a)(2) of the
Securities Act) or a savings and loan association or other institution (as
defined in Section 3(a)(5)(A) of the Securities Act), whether acting in its
individual or in a fiduciary capacity, each such account is an institutional
investor and accredited investor on a like basis. Each Purchaser severally
represents and warrants that it is purchasing the Notes for its own account or
for one or more separate accounts maintained by such Purchaser or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof; provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their own control.
Each Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, and
that the Notes will bear a restrictive legend to the foregoing effect. Each
Purchaser understands that the Company is not required to register the Notes.
Section 6.2    Source of Funds. Each Purchaser severally represents and warrants
to the Issuer Parties that at least one of the following statements is an
accurate representation and warranty as to each source of funds (a “Source”) to
be used by such Purchaser to pay the purchase price of the Notes to be purchased
by such Purchaser hereunder:
(c)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile and the other applicable conditions of PTE 95-60 are otherwise
satisfied; or


-17-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(d)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(e)    (x) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38, (y) except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund and (z) the applicable
conditions of PTE 90-1 or PTE 91-38, respectively, are otherwise satisfied; or
(f)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption, and the conditions of Part I of the
QPAM Exemption are otherwise satisfied and (i) the identity of such QPAM and
(ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(g)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company, the conditions of the INHAM Exemption are
otherwise satisfied and (i) the identity of such INHAM and (ii) the name(s) of
the employee benefit plan(s) whose assets constitute the Source have been
disclosed to the Company in writing pursuant to this clause (e); or
(h)    the Source is a governmental plan (as defined in Section 3 of ERISA)
which is not subject to the provisions of Title I of ERISA or Section 4975 of
the Code; or
(i)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(j)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.


-18-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.
INFORMATION AS TO ISSUER PARTIES

Section 7.1    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(k)    Quarterly Statements — within 60 days after the end of the first, second
and third quarterly fiscal period in each fiscal year of the Company commencing
with the first such quarterly period that ends after the Closing, duplicate
copies of,
(i)    a consolidated balance sheet of the Company and the Subsidiary Guarantors
as at the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and the Subsidiary Guarantors, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the Issuer Parties and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;
(l)    Annual Statements — within 120 days after the end of each fiscal year of
the Company, duplicate copies of,
(i)    a consolidated balance sheet of the Company and the Subsidiary
Guarantors, as at the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and the Subsidiary Guarantors, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
(m)    Debt Service Coverage Ratio — promptly, and in any event within seven (7)
Business Days after each Principal Payment Date, the Company’s calculations of
the Debt Service Coverage Ratio, which shall be used in determining deposits to
and releases from the Revenue Account and the Distribution Suspense Account, as
applicable, pursuant to the Depositary Agreement;


-19-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(n)    Construction Reports; Quarterly Operating Report — (%4) promptly, and in
any event no later than 25 days after the last day of each calendar month prior
to the Completion Date, a reasonably detailed monthly construction report, in
the form attached hereto as Schedule 7.1(d)(i), describing the progress of the
construction of the Project (with copies of the most recently available monthly
progress report received under the Construction Service Agreement), which report
the Company shall also deliver to the Independent Engineer and (%4) promptly,
and in any event no later than 45 days after the close of each fiscal quarter
ending after the Completion Date, a reasonably detailed quarterly summary
operating report, in the form attached hereto as Schedule 7.1(d)(ii);
(o)    Notice of Default or Event of Default — promptly, and in any event within
three Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed Default or Event of Default under any
Note Document, a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;
(p)    ERISA Matters — promptly, and in any event within 10 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that any Issuer Party
or any ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof;  
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the applicable Issuer Party or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by any Issuer Party or any ERISA Affiliate pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the applicable Issuer Party or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect.
(q)    Notices from Governmental Authority — promptly, and in any event within
10 Business Days after, (i) acquiring notice or giving notice, as the case may
be, or obtaining knowledge thereof (including by the applicable Issuing Party
obtaining knowledge thereof), of the filing or commencement of, or any written
threat or written notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against any Issuing Party, a written
notice specifying the nature thereof and (ii) receipt of any notice received by
any Issuer Party from, or delivered by any Issuing Party to, any Governmental
Authority that (A) involves claims against any Issuer Party which exceed
$1,000,000 individually or $2,000,000 in the aggregate per calendar year, (B)
involve the revocation, material modification or expiration of any material
Permit or (C) otherwise could reasonably be expected to have a Material Adverse
Effect, a written notice specifying the nature thereof;
(r)    Material Litigation — promptly, and in any event within 10 Business Days
after acquiring notice or giving notice, as the case may be, or obtaining
knowledge of (including by the applicable Issuing Party obtaining knowledge
thereof) any litigation or proceeding taken or, to the Issuer Parties’
knowledge,


-20-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


threatened in writing against any Issuer Party, that (i) in the Company’s
reasonable judgment, could reasonably be expected to have a Material Adverse
Effect or (ii) involves claims against any Issuer Party or the Project in excess
of $1,000,000 individually or $2,000,000 in the aggregate per calendar year, a
written notice specifying the nature thereof;
(s)    Force Majeure — promptly, and in any event within five Business Days
after acquiring knowledge thereof, any notice or claim of force majeure under
any Material Project Contract which persists for more than seven consecutive
days, and is reasonably expected to impair the Company’s or any counterparty’s
ability to perform under any other Material Project Contract;
(t)    Material Project Contracts — (i) promptly, and in any event within five
Business Days after receipt or delivery thereof, all material notices relating
to material disputes, material defaults, notices of material breach or violation
of any provision, claims for liquidated damages, terminations, force majeure,
amendments or waivers received by any Issuer Party pursuant to any Material
Project Contract (including, in each case, any notice or other document relating
to a default under or violation of any provision of any Material Project
Contract by any party thereto), (ii) promptly, and in any event within five
Business Days after execution thereof, copies of any amendments or modifications
to any Material Project Contracts or any Additional Project Contracts entered
into by any Issuer Party (whether or not requiring approval pursuant to
Section 10.7) and (iii) promptly, and in any event within five Business Days
after receipt or delivery thereof, all notices provided to or received by
Operator or any Issuer Party from FERC, or other material notices related to or
provided as a requirement under the FERC Order or the Settlement Agreement;
(u)    Casualty — promptly, and in any event within five Business Days after
acquiring knowledge thereof, notice of any casualty, damage or loss, whether or
not insured, through fire, theft, other hazard or casualty, or any act or
omission of any Issuer Party or its officers, directors, or employees if such
casualty, damage or loss affects any Issuer Party or the Project in excess of
$1,000,000 for any one casualty or loss, or an aggregate of $2,000,000 in any
fiscal year of any Issuer Party, and the Company shall keep the holders timely
apprised of any insurance claim proceedings related to such casualty or loss,
including any notice received from any insurance company indicating that it is
not obligated to pay any named insured, or that it is withholding any amounts
that any Issuer Party is claiming are due and payable under any insurance policy
maintained by any Issuer Party;
(v)    Resignation or Replacement of Auditors; Accounting Change — (i) within 10
days following the date on which any Issuer Party’s auditors resign or any
Issuer Party elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
reasonably request or (ii) promptly, and in any event within 10 days following
the date of any material change in accounting policies or financial reporting
practices by any Issuer Party, a description of any such changes;
(w)     Hazardous Materials — promptly, and in any event within five Business
Days after acquiring knowledge thereof, notice of any material noncompliance by
any Issuer Party with any Environmental Law, permit or any material release of
Hazardous Substances by any Issuer Party on or from any portion of the Site that
has resulted or could reasonably be expected to result in personal injury or
material property damage or that could reasonably be expected to result in any
material liability to any Issuer Party under any Environmental Law;
(x)    Material Permits — promptly, and in any event within (i) five Business
Days after receipt by any Issuer Party, a notification regarding the receipt of
any of the Permits set forth on Part B of Schedule 4.19 and a copy of such
Permit and (ii) five Business Days after the occurrence thereof, notice of any
challenge, appeal, revocation, denial, adverse modification or non-renewal of
any material Permit;


-21-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(y)    Delay — promptly, and in any event within five Business Days after giving
or receiving notice or otherwise obtaining knowledge thereof, notice of any
event which is reasonably likely to delay the Mechanical Completion Date beyond
the Guaranteed Mechanical Completion Date (each as defined and as described in
the Construction Services Agreement) or the Completion Date beyond December 31,
2016;
(z)    Other Information — any event or circumstance specific to any Issuer
Party or the Project that is not a matter of general public knowledge and that
could reasonably be expected to have a Material Adverse Effect; and
(aa)    Requested Information — with reasonable promptness, such other data and
information relating to the Material Project Contracts or the business,
operations, financial condition, assets or properties of any Issuer Party or any
of their respective Subsidiaries or relating to the ability of any Issuer Party
to perform its obligations hereunder and under the other Note Documents as from
time to time may be reasonably requested by any such holder of a Note.
Section 7.2    Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer of the Company,
substantially in the form set forth on Schedule 7.2, certifying that such Senior
Financial Officer has reviewed the relevant terms hereof and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Issuer Parties and their Subsidiaries from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of any
Issuer Party to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Issuer Parties shall have taken
or propose to take with respect thereto.
Section 7.3    Visitation. Each Issuer Party shall permit the representatives of
each holder of a Note that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, upon
reasonable prior notice to the applicable Issuer Party, to visit the principal
executive office of such Issuer Party to discuss the affairs, finances and
accounts of such Issuer Party and its Subsidiaries with such Issuer Party’s
senior officers and to visit the other offices and properties (including the
Site) of the Issuer Parties, all at such reasonable times during regular
business hours and as often as may be reasonably requested in writing; provided
that the first such visit in any calendar year shall be at the expense of the
Company and all other such visits shall be at the expense of the applicable
holder. Any holder that wishes to exercise its visitation rights pursuant to
this Section 7.3(a) shall notify each other holder and the date for such visit
shall be scheduled at a time reasonably convenient for all holders interested in
visiting the Issuer Parties offices or properties; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Issuer Parties, to visit and inspect any of the offices or properties of any
Issuer Party or its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision each Issuer Party authorizes said accountants to discuss the affairs,
finances and accounts of the Issuer Parties and its Subsidiaries, provided,
however, that the Company shall be permitted to have a representative present
during all such discussions), all at such times and as often as may be
requested.
Section 7.4    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered


-22-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


by the Issuer Parties pursuant to Section 7.1(a), Section 7.1(b) and Section 7.2
shall be deemed to have been delivered if such Issuer Party satisfies any of the
following requirements with respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 are delivered to each holder of a Note that is an Institutional
Investor by e-mail at the e-mail address set forth in such holder’s Purchaser
Schedule or as communicated from time to time in a separate writing delivered to
the Company; or
(ii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the applicable
Issuer Party on IntraLinks or on any other similar website to which each holder
of Notes that is an Institutional Investor has free access;
provided however, that in the case of clause (ii), the applicable Issuer Party
shall have given each holder of a Note that is an Institutional Investor prior
written notice, which may be by e-mail or in accordance with Section 19, of such
posting or filing in connection with each delivery, provided further, that upon
request of any such holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the
applicable Issuer Party will promptly e-mail them or deliver such paper copies,
as the case may be, to such holder.
Section 7.5    Purchaser Meetings. The Company will, upon the request of the
Required Holders, participate in a meeting of the Company and the Required
Holders once during each fiscal year to be held at the Company’s corporate
offices (or at such other location as may be agreed to by the Company and the
Required Holders) at such time as may be agreed to by Company and the Required
Holders. Participants may attend such meeting by teleconference. All travel and
other expenses related to such meeting incurred by any party shall be for such
party’s own account. The Company will, upon the request of the Required Holders,
participate in quarterly telephonic update calls with Required Holders during
any quarter in which the annual meeting described in the preceding sentence is
not held.  
Section 8.
PAYMENT AND PREPAYMENT OF THE NOTES

Section 8.1    Required Prepayments; Maturity.
(c)    On each Principal Payment Date to and including June 30, 2031 the Company
will repay such portion of the principal amount of the Notes at par and without
payment of the Make-Whole Amount or any premium as is set forth opposite such
Principal Payment Date on Schedule 8.1(a); provided that upon any partial
prepayment of the Notes pursuant to Section 8.2, Section 8.3 or Section 8.4 or
partial purchase of the Notes permitted by Section 8.7, the principal amount of
each required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.
(d)    The entire unpaid principal balance and any accrued and unpaid interest
thereon of each Note shall be due and payable on the Maturity Date thereof.


-23-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 8.2    Mandatory Prepayments.
(c)    The Company shall prepay the principal amount of the Notes set forth
below, at 100% of the principal amount so prepaid and, except with respect to
prepayments made pursuant to clause (iii) below, without payment of the
Make-Whole Amount or premium as follows:  
(i)    the Net Available Amount of any Loss Proceeds received by the Issuer
Parties in excess of $1,000,000 for any calendar year, in the amount of the Net
Available Amount of such Loss Proceeds minus any such Loss Proceeds which the
Issuer Parties have reinvested (or intend to reinvest) in accordance with
Section 3.7 of the Depositary Agreement; provided that the Company shall
promptly prepay any such amounts not reinvested within the applicable time
periods set forth in the Depositary Agreement;
(ii)    the Net Available Amount of any Disposition Proceeds received by the
Issuer Parties in excess of $100,000 individually or $500,000 in the aggregate
over the term of the Notes other than any Disposition Proceeds reinvested (or
intended to be reinvested) in accordance with Section 3.8 of the Depositary
Agreement before or after such Disposition); provided that the Company shall
promptly prepay any such amounts not reinvested within the applicable time
periods set forth in the Depositary Agreement; and
(iii)    100% of the proceeds of any incurrence of Debt (other than Permitted
Debt) by any Issuer Party, promptly following the incurrence thereof;
(iv)    100% of the proceeds of any termination payment received by any Issuer
Party (or the Collateral Agent on behalf of any Issuer Party) under any Material
Project Contract, promptly following the receipt thereof; and
(v)    with amounts on deposit in the Distribution Suspense Account (as defined
in the Depositary Agreement) as and to the extent required by Section
3.10(b)(iii) of the Depositary Agreement.
(d)    Any prepayment pursuant to Section 8.2(a) shall be applied to reduce each
of the remaining scheduled principal installments of the Notes on a ratable
basis so that the total reduction in scheduled payments across all Principal
Payment Dates shall equal the total amount of such prepayment.
Section 8.3    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than $3,000,000 of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount, in each case determined for the prepayment date with respect
to such principal amount. The Company will give each holder of Notes written
notice of each optional prepayment under this Section 8.3 not less than 10 days
and not more than 60 days prior to the date fixed for such prepayment unless the
Company and the Required Holders agree to another time period pursuant to an
amendment entered into in accordance with Section 18. Each such notice shall
specify the date fixed for prepayment (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.5), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to


-24-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


each holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
(b)    If, prior to their scheduled due date, the Obligations are accelerated or
otherwise become due prior to their scheduled due date, in each case, (including
upon the occurrence of an Event of Default under Section 12(g) or (h) or the
acceleration of claims by operation of law), any Make-Whole Amount, which would
have applied, if at the time of such acceleration, the Company had (i) prepaid
any or all of the Notes as contemplated in subsection (a) above (any such event,
a “Make-Whole Event”), will also be due and payable as though a Make-Whole Event
had occurred, and such Make-Whole Amount shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each holder’s lost profits as a result thereof. Any
Make-Whole Amount payable above shall be presumed to be the liquidated damages
sustained by such holder as a result of the early termination, and the Company
agrees that it is reasonable under the circumstances currently existing. The
Make-Whole Amount shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure, or by any other means. THE
COMPANY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING MAKE-WHOLE AMOUNT IN CONNECTION WITH
ANY SUCH ACCELERATION. The Company expressly agrees (to the fullest extent that
it may lawfully do so) that: (A) the Make-Whole Amount is reasonable and is the
product of an arms’ length transaction between sophisticated business people,
ably represented by counsel; (B) the Make-Whole Amount shall be payable
notwithstanding the then-prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the holders and the Company
giving specific consideration in this transaction for such agreement to pay the
Make-Whole Amount and (D) the Company shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Company expressly
acknowledges that its agreement to pay the Make-Whole Amount to the holders as
herein described is a material inducement to the Purchasers to purchase the
Notes.
Section 8.4    Prepayment for Tax Reasons. If at any time, any Issuer Party is
or becomes obligated to make any Additional Payments (as defined below) in
respect of any payment of interest on account of any of the Notes, such Issuer
Party may give the holders of all affected Notes irrevocable written notice
(each, a “Tax Prepayment Notice”) of the prepayment of such affected Notes on a
specified prepayment date (which shall be a Business Day not less than 30 days
nor more than 90 days after the date of such notice) and the circumstances
giving rise to the obligation of such Issuer Party to make any Additional
Payments and the amount thereof and stating that all of the affected Notes shall
be prepaid on the date of such prepayment at 100% of the principal amount so
prepaid together with interest accrued thereon to the date of such prepayment
plus an amount equal to the Make-Whole Amount for each such Note, except in the
case of an affected Note if the holder of such Note shall, by written notice
given to the Company no more than 20 days after receipt of the Tax Prepayment
Notice, reject such prepayment of such Note (each, a “Rejection Notice”). Such
Tax Prepayment Notice shall be accompanied by a certificate of a Senior
Financial Officer as to the estimated Make-Whole Amount due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. The form of
Rejection Notice shall also accompany the Tax Prepayment Notice and shall state
with respect to each Note covered thereby that execution and delivery thereof by
the holder of such Note shall operate as a permanent waiver of such holder's
right to receive the Additional Payments arising as a result of the
circumstances described in the Tax Prepayment Notice in respect of all future
payments of interest on such Note (but not of such holder's right to receive any
Additional Payments that arise out of circumstances not described in the Tax
Prepayment Notice or which exceed the amount of the Additional Payment described
in the Tax Prepayment Notice), which waiver shall be binding upon all subsequent
transferees of such Note. The Tax Prepayment


-25-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Notice having been given as aforesaid to each holder of the affected Notes, the
principal amount of such Notes together with interest accrued thereon to the
date of such prepayment plus the Make-Whole Amount shall become due and payable
on such prepayment date, except in the case of Notes the holders of which shall
timely give a Rejection Notice as aforesaid. Two Business Days prior to such
prepayment, the applicable Issuer Party shall deliver to each holder of a Note
being so prepaid a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of such prepayment date.
No prepayment of the Notes pursuant to this Section 8.4 shall affect the
obligation of any Issuer Party to pay Additional Payments in respect of any
payment made on or prior to the date of such prepayment. For purposes of this
Section 8.4, any holder of more than one affected Note may act separately with
respect to each affected Note so held (with the effect that a holder of more
than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject such offer with respect to one or more other
affected Notes so held).
No Issuer Party may offer to prepay or prepay Notes pursuant to this Section 8.4
(a) if a Default or Event of Default then exists, (b) until such Issuer Party
shall have taken commercially reasonable steps to mitigate the requirement to
make the related Additional Payments and unless the obligation to make
Additional Payments remains in effect as of the date of the Tax Prepayment
Notice or (c) if the obligation to make such Additional Payments directly
results or resulted from actions taken by such Issuer Party (other than actions
required to be taken under applicable law), and any Tax Prepayment Notice given
pursuant to this Section 8.4 shall certify to the foregoing and describe such
mitigation steps, if any.
For purposes of this Section 8.4: “Additional Payments” means additional amounts
required to be paid to a holder of any Note with respect to Indemnified Taxes
pursuant to Section 25 hereof.
Section 8.5    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.1, Section 8.2, Section 8.3 or
Section 8.4, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding (or, if applicable pursuant to
Section 8.2 or Section 8.4, all of the Notes being so prepaid) in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
Section 8.6    Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.7    Purchase of Notes. Each Issuer Party will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.
Section 8.8    Make-Whole Amount. “Make-Whole Amount” means, with respect to any
acceleration or payment of any Note before its scheduled due date, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such


-26-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Note over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.3 or Section 8.4 or has become or is
declared to be immediately due and payable pursuant to Section 13.1 (including
upon the occurrence of an Event of Default under Section 12(g) or (h)), as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Modified Prepayment” means, at any time after Closing, a prepayment by any
Issuer Party, pursuant to Section 8.4.
“Reinvestment Yield” means, with respect to the Called Principal of any Note the
sum of (a)(i) if the applicable prepayment is a Modified Prepayment, 1.00% or
(ii) in each other case, 0.50%, plus (b) the yield to maturity implied by the
yield(s) reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (x) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (y) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities (1)
closest to and greater than such Remaining Average Life and (2) closest to and
less than such Remaining Average Life. The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note (a) if the applicable
prepayment is a Modified Prepayment, 1.00% or (b) in each other case, 0.50%, in
each case over the yield to maturity implied by the U.S. Treasury constant
maturity yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (i) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (ii) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number


-27-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


of years, computed on the basis of a 360-day year comprised of twelve 30-day
months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment or acceleration of such Called Principal occurred prior to its scheduled
due date, provided that if such Settlement Date is not a date on which interest
payments are due to be made under the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.6 or Section 13.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.3 or
Section 8.4 or has become or is declared to be immediately due and payable
pursuant to Section 13.1 (including upon the occurrence of an Event of Default
under Section 12(g) or (h)), as the context requires.
Section 8.9    Offer to Repurchase upon Change of Control.
(g)    Upon the occurrence of a Change of Control occurring after the Completion
Date, each holder shall have the right to require the Company to repurchase all
or a portion (equal to $100,000 or an integral multiple of $1,000 in excess
thereof) of that holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount of such Notes repurchased, plus accrued and unpaid
interest, if any, on the Notes repurchased to the date of purchase (the “Change
of Control Payment”) (subject to the rights of holders on the relevant record
date to receive interest due on the relevant interest payment date), without the
Make-Whole Amount or any other penalty or premium. Within 20 Business Days
following the date upon which a Change of Control has occurred, the Company
shall send written notice (the “Change of Control Offer”) to each holder,
describing the transaction or transactions that constitute the Change of Control
and stating:
(iv)    that the Change of Control Offer is being made pursuant to this
Section 8.9 and that all Notes tendered will be accepted for payment;
(v)    the purchase date, which shall be no earlier than 30 days and no later
than 60 days from the date such notice is mailed, other than as may be required
by law (the “Change of Control Payment Date”);
(vi)    that holders electing to have any Notes purchased pursuant to a Change
of Control Offer must accept such offer by delivering written notice of
acceptance to the Company or its designated agent prior to the close of business
on the third Business Day preceding the Change of Control Payment Date stated in
the notice;
(vii)    that any Note not tendered will continue to accrue interest;
(viii)    that, unless the Company defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest after the Change of Control Payment
Date;
(ix)    that holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender the Notes; and


-28-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(x)    that holders shall be entitled to withdraw their election if the Company
or its designated agent receives, not later than the close of business on the
second Business Day preceding the Change of Control Payment Date a facsimile or
other electronic transmission or letter setting forth the name of the holder,
the principal amount of Notes delivered for purchase, and a statement that such
holder is withdrawing its election to have the Notes purchased (followed by a
telephonic confirmation in accordance herewith).
(h)    On the Change of Control Payment Date, the Company shall accept for
payment all Notes or portions of Notes properly tendered and not withdrawn
pursuant to the terms of the Change of Control Offer. The Company shall promptly
wire the Change of Control Payment in accordance with Section 8.9(a) and Section
15.2 on the Change of Control Payment Date to each holder that properly tendered
Notes. The Company shall notify each holder of the results of the Change of
Control Offer in accordance with Section 8.9 on or as soon as reasonably
practicable after the Change of Control Payment Date.
(i)    Subject to Section 8.7 and notwithstanding anything to the contrary in
this Section 8.9, the Company will not be required to make a Change of Control
Offer upon a Change of Control if (i) a third party makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 8.9 and purchases all Notes properly
tendered and not withdrawn under the Change of Control Offer, or (ii) notice of
redemption has been given pursuant to Section 8.3, unless and until there is a
default in payment of the applicable redemption price.
(j)    Notwithstanding anything to the contrary contained herein, a Change of
Control Offer may be made in advance of a Change of Control, conditioned upon
the consummation of such Change of Control, if a definitive agreement is in
place for the Change of Control at the time the Change of Control Offer is made.
Section 8.10    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 9.
AFFIRMATIVE COVENANTS

Each Issuer Party covenants that so long as any of the Notes are outstanding:
Section 9.1    Compliance with Laws. Each Issuer Party will, and will cause each
of its Subsidiaries to, comply with all laws, ordinances or governmental rules
or regulations to which each of them is subject, including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.18, and will obtain and maintain in effect all approvals,
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that noncompliance with such laws, ordinances or governmental rules
and regulations, or failures to obtain or maintain in effect all such approvals,
licenses, certificates, Permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


-29-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 9.2    Insurance. Each Issuer Party will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as are required pursuant to
Schedule 9.2.
Section 9.3    Maintenance of Properties. Each Issuer Party will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, (a) their respective properties in good repair, working order and
condition (other than ordinary wear and tear and obsolescence), (b) any rights
to use the properties in full force and effect, (c) any third party consents
necessary for use of the properties in full force and effect, in each case
subject only to Permitted Encumbrances and in accordance with, but subject to,
the Material Project Contracts, so that the business carried on in connection
therewith may be properly conducted at all times.
Section 9.4    Material Project Contracts. Each Issuer Party shall (a) perform
and observe all of its material covenants and obligations contained in each of
the Material Project Contract to which it is a party, (b) take all reasonable
and necessary action to prevent the termination or cancellation of any Material
Project Contract to which it is a party in accordance with the terms of such
Material Project Contract or otherwise (except for the expiration of any
Material Project Contract in accordance with its terms and not as a result of a
breach or default thereunder by such Issuer Party or a modification thereof, or
any Material Project Contract (other than the Construction Services Agreement,
the Major Offtake Agreements, and the O&M Agreements), the termination or
cancellation of which could not reasonably be expected to have a Material
Adverse Effect), and (c) enforce against the counterparty to a Material Project
Contract each material covenant or obligation of such Material Project Contract
to which it is a party in accordance with its terms (other than any failure to
enforce any such covenant or obligation in any Material Project Contract (other
than the Construction Services Agreement, the Major Offtake Agreements and the
O&M Agreements) to the extent such failure could not reasonably be expected to
have a Material Adverse Effect).
Section 9.5    Annual Operating Budget; O&M Costs. As a condition precedent to
the occurrence of the Completion Date and no later than thirty (30) days prior
to the end of each calendar year thereafter, Company shall prepare and deliver
to the holders for approval by the Required Holders, such approval not to be
unreasonably withheld or delayed, a draft annual operating plan and budget,
detailed by month, substantially in the form attached hereto as Schedule 9.5 for
the ensuing calendar year (the “Annual Operating Budget”), provided, however,
that should any holder fail to provide any objection to such Annual Operating
Budget within 30 days after such holder has received such Annual Operating
Budget, that holder shall be deemed to have approved such Annual Operating
Budget; and provided further, however, that any Annual Operating Budget that
does not exceed 110% of the relevant costs set forth in the Annual Operating
Budget for the immediately preceding calendar year shall not require approval.
Each draft Annual Operating Budget shall be prepared on a substantially similar
basis to the immediately preceding Annual Operating Budget and consistent with
the methodology set forth in the Base Case Model and shall include the same
categories of revenue and cost, including all anticipated revenues and
anticipated expenditures under all waterfall levels set forth in the Depositary
Agreement, including operating and maintenance costs, debt service, insurance
premiums, anticipated capital expenditures and other costs, charges and
liabilities payable by the Issuer Parties. The draft Annual Operating Budget
shall reflect escalation of operating costs in accordance with the Material
Project Contracts and other changes in circumstances, as applicable. In the
event that, pursuant to the immediately preceding sentence, the Annual Operating
Budget (other than the initial Annual Operating Budget) is not approved (or the
Company has not submitted a proposed Annual Operating Budget in accordance with
the terms and conditions herein), an operating budget including 110% of the
relevant costs set forth in the Annual Operating Budget for the immediately
preceding calendar year


-30-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(other than for fuel, water, chemicals and other consumables, for which the
operating budget shall include estimates of actual costs) shall apply until the
Annual Operating Budget for the then current fiscal year is approved. Copies of
each final Annual Operating Budget adopted shall be furnished to the Independent
Engineer and the holders promptly upon its adoption.
Section 9.6    Operation of Project. The Issuer Parties shall operate and
maintain the Project or cause the same to be operated and maintained, in good
repair, working order, and condition (ordinary wear and tear and obsolescence
excepted) consistent with (a) Prudent Industry Practices, (b) Material Project
Contracts, (c) material Permits and Legal Requirements (including Environmental
Laws) and (d) the applicable Annual Operating Budget and make or cause to be
made all repairs (structural and non-structural, extraordinary or ordinary)
necessary to operate and maintain the Project in such condition.
Section 9.7    Payment of Taxes and Claims. Each Issuer Party will, and will
cause each of its Subsidiaries to, file all income Tax and other material Tax
returns required to be filed in any jurisdiction and to pay and discharge all
Taxes shown to be due and payable on such returns and all other Taxes,
assessments, governmental charges, or levies payable by any of them, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or could reasonably be expected to become a Lien on properties or assets of the
Issuer Parties, provided that no Issuer Party or any such Subsidiary need pay
any such Tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof is contested by such Issuer Party or such Subsidiary, on a
timely basis in good faith and in appropriate proceedings, such Issuer Party or
Subsidiary has established adequate reserves therefor in accordance with GAAP,
and, in the case of any such Tax, assessment, charge, levy or claim that would
have a Material Adverse Effect on the Company, the relevant proceeding serves to
suspend enforcement or collection of the relevant Tax, assessment, charge, levy
or claim.
Section 9.8    Corporate Existence, Etc. Subject to Section 10.14, each Issuer
Party will, and will cause each of their Subsidiaries to, at all times preserve
and keep in full force and effect (a) its limited liability company, corporate
or limited partnership existence, as applicable, and (b) all rights and
franchises of such Issuer Party, unless, with respect to this clause (b), in the
good faith judgment of such Issuer Party, the termination of or failure to
preserve and keep in full force and effect such right or franchise could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.9    Books and Records. Each Issuer Party will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over such Issuer Party or Subsidiary, as the
case may be. Each Issuer Party will, and will cause each of its Subsidiaries to,
keep books, records and accounts which, in reasonable detail, accurately reflect
in all material respects all transactions and dispositions of assets. Each
Issuer Party and its Subsidiaries has devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect in all material respects all
transactions and dispositions of assets and such Issuer Party will, and will
cause each of its Subsidiaries to, continue to maintain such system.
Section 9.10    Subsidiary Guarantors. In the event any Issuer Party forms a
subsidiary, it shall cause such Subsidiary to do each of the following
concurrently with the formation thereof (each such Subsidiary, along with each
of Midla and MLGT, a “Subsidiary Guarantor”):
(a)    enter into an agreement substantially in the form of Schedule 9.10 (or
otherwise in form and substance satisfactory to the Required Holders) (each such
agreement, a “Counterpart Agreement”)


-31-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


providing for the guaranty by such Subsidiary Guarantor, on a joint and several
basis with the other Guarantors, of (i) the prompt payment in full when due of
all amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including all
indemnities, fees and expenses payable by the Issuer Parties thereunder and (ii)
the prompt, full and faithful performance, observance and discharge by the
Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it; and
(b)    deliver the following to each holder of a Note:
(i)    an executed Counterpart Agreement;
(ii)    a certificate signed by an authorized Responsible Officer of such
Subsidiary Guarantor containing representations and warranties on behalf of such
Subsidiary Guarantor to the same effect, mutatis mutandis, as those contained in
this Agreement (but with respect to such Subsidiary Guarantor rather than the
Issuer Parties);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary Guarantor and the due authorization by all requisite action on the
part of such Subsidiary Guarantor, the execution and delivery of such
Counterpart Agreement and the performance by such Subsidiary Guarantor of its
obligations thereunder;
(iv)    an executed joinder to the Security Agreement, the Depositary Agreement
and each other applicable Security Document, in form and substance reasonably
satisfactory to the Required Holders; and
(i)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary Guarantor as the Required
Holders may reasonably request.
Section 9.11     Separate Existence. Each Issuer Party shall, (a) maintain
entity records and books of account separate from those of any other entity
which is an Affiliate of such Issuer Party, except that the books of account of
the Issuer Parties may be consolidated, (b) not commingle its funds or assets
with those of any other entity which is an Affiliate of such Issuer Party (other
than the other Issuer Parties), (c) provide that its board of directors or other
analogous governing body will hold all appropriate meetings to authorize and
approve such Issuer Party’s actions, which meetings will be separate from those
of other entities, (d) observe all material limited liability company procedures
and formalities, including without limitation, (i) maintaining minutes or
records of meetings of the company, (ii) conducting its own business in its own
name and through authorized agents pursuant to its organizational documents and
(iii) holding itself out to the public as a legal entity separate and distinct
from any other Person and correcting any known misunderstandings regarding its
separate identity, (e) pay its liabilities only from its assets, contributions
in respect of its equity or from its borrowings, shall remain solvent and able
to pay its own liabilities and maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations, (f) conduct its dealings with
third parties in its own name and as a separate and independent entity, and not
maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person, (g) directly manage its own liabilities, including paying its own
operating expenses and salaries of its employees, if any, and (h) maintain
separate bank accounts in its own name and all investments made by or on behalf
of such Issuer Party shall be made solely in its name (except as may be required
or expressly permitted under the Note Documents).


-32-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 9.12    Use of Proceeds. The Company will use the proceeds of the sale
of the Notes in accordance with Section 5.15 or as otherwise permitted under the
Note Documents.
Section 9.13    Further Assurances.
(c)    From time to time, the Issuer Parties shall, at their own expense, (i)
execute, acknowledge, record, register, deliver and/or file all such notices,
statements, instruments and other documents (including any memorandum of lease
or other agreement, UCC financing statement or continuation statement,
certificate of title or estoppel certificate relating to the Collateral, stating
the interest and charges then due and any known Events of Default or Defaults)
and (ii) take such other steps as may be reasonably necessary or advisable to
render fully valid and enforceable under all applicable laws the rights, Liens
and priorities of each holder of a Note with respect to all Collateral and other
security from time to time furnished under this Agreement and the other Note
Documents or intended to be so furnished, in each case in such form and at such
times as shall be reasonably satisfactory to each holder of a Note, and pay all
reasonable fees and expenses (including reasonable attorneys’ fees) incident to
compliance with this Section.
(d)    If any Issuer Party shall at any time acquire any interest in real
property that is necessary or material to the construction and operation of the
Project or that has a value in excess of $1,000,000 and is not covered by the
Mortgage, then within a reasonable period of time following such acquisition
(and in any event no later than 120 days thereafter), the Issuer Parties shall
(i) execute, deliver and record a supplement or amendment to the Mortgage (or,
if necessary, a new Mortgage), reasonably satisfactory in form and substance to
the Required Holders, subjecting the real property to the Lien and security
interest created by the Mortgage, (ii) if required by the Collateral Agent,
obtain an endorsement or supplement to the Title Policy insuring (A) the lien of
the Mortgage in such additional real property, subject only to Permitted
Encumbrances and other exceptions to title approved by the Required Holders, and
(B) the continuing first priority lien of the Mortgage (subject only to
Permitted Encumbrances and any other exceptions to title as are reasonably
acceptable to the Required Holders), (iii) deliver a survey with respect to such
real property in compliance with the requirements set forth in Section 4.25, and
(iv) and opinion of local counsel in the jurisdiction in which such real
property is located, with respect to the enforceability of the amendment or
other supplement to the Mortgage and such other matters as the Collateral Agent
shall reasonably require.
(e)    Upon the request of the Collateral Agent or any holder, the Company shall
execute and deliver all documents as shall be necessary or that the Collateral
Agent or any holder shall reasonably request in connection with the rights and
remedies of the Collateral Agent and each holder of a Note under the Note
Documents, and perform such other reasonable acts as may be necessary to carry
out the intent of this Agreement and the other Note Documents.
(f)    Unless the Required Holders have waived such requirement in writing, each
Issuer Party shall (i) cause the applicable counterparty to any Project Contract
that is entered into in replacement of any Material Project Contract that is a
Material Project Contract as of the Closing Date and (ii) use commercially
reasonable efforts to cause the applicable counterparty to any Material Project
Contract entered into after the Closing Date (other than any Project Contract
that is entered into in replacement of any Material Project Contract in
accordance with this Agreement that is an easement, right of way, license or
other agreement in respect of real property rights), in each case, to execute
and deliver to Collateral Agent a consent to collateral assignment in
substantially the form attached hereto as Schedule 9.13(d), such other form as
the applicable counterparty may have previously delivered to the holders of the
Notes in connection with this Agreement, or such other form as is prescribed by
applicable law, in each case with such changes as are reasonably acceptable to
the Required Holders.


-33-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(g)    Within ninety (90) days (or such longer period to which the Collateral
Agent may agree in its sole discretion) of the completion of all contemplated
improvements to the portion of the Owned Property required to be surveyed
pursuant to Section 4.25 hereof, the Issuer Parties shall deliver to Collateral
Agent an updated, as built A.L.T.A. survey in compliance with the requirements
of Section 4.25 hereof; provided, however, such A.L.T.A. survey shall not be
required in the event that the improvements made to the applicable portion of
the Owned Real Property do not affect the matters to be shown and described in
such A.L.T.A. survey.
Section 9.14    Revenue Account. The Issuer Parties shall deposit in the Revenue
Account all Pipeline Revenues and other amounts required to be deposited in to
the Revenue Account pursuant to the Depositary Agreement, for application solely
for the purposes and in the order and manner provided in the Depositary
Agreement.
Section 9.15    Environmental Matters. The Issuer Parties shall (a) comply, and
cause all Project Parties to comply, in all material respects with Environmental
Laws; (b) conduct investigations and undertake corrective, remedial or other
action necessary to identify, remove or clean up any Releases or threatened
Releases of Hazardous Substances related to the Project where such Releases or
threatened Releases have or which could reasonably be expected to have, any
material or sustained adverse impact on the development, construction, operation
or maintenance of the Project or the decommissioning or abandonment of the
Legacy System; and (c) immediately report to the holders any Environmental
Claims, material non-compliance with Environmental Laws or other environmental
matters that would reasonably be expected to result in materially significant
adverse risks or impacts relating to the Project.
Section 9.16    Completion Testing. The Issuer Parties shall provide at least 5
Business Days’ prior written notice to the holders and the Independent Engineer
of the commencement of any testing to achieve “Mechanical Completion” or “Final
Completion” under and as defined in the Construction Services Agreement.
Section 9.17    Standards of Construction. Each Issuer Party shall take
commercially reasonable steps to ensure that the works set out in the
Construction Services Agreement and other Project Contracts related to the
construction of the Project are constructed, completed, tested, commissioned,
equipped and maintained in accordance with Prudent Industry Practices and the
Construction Budget and Construction Schedule.
Section 9.18    Pari Passu. The Issuer Parties will take all action necessary to
ensure that the Obligations are senior, secured and unsubordinated obligations
and rank and will rank at least pari passu in priority of payment and in all
other respects with all unsecured obligations of the Issuer Parties outstanding
at any time except for any obligations of the Issuer Parties (including any tax,
pension, social security and employment obligations) held by those whose claims
are preferred under any bankruptcy or insolvency procedures to the extent
required by the terms of any Applicable Law.
Section 9.19    Control Agreements. The Issuer Parties will (a) enter into
Control Agreements which are in form and substance reasonably satisfactory to
the Required Holders in respect of each of the Construction Discretionary
Account and the O&M Discretionary Account within 30 days after the Closing Date
or (b) if the Issuer Parties have not entered into such Control Agreements by
such date, the Issuer Parties shall move all amounts in the Construction
Discretionary Account to the Construction Account and all amounts in the O&M
Discretionary Account, and will not be entitled to have any funds in the
Construction Discretionary Account or the O&M Discretionary Account until such
time as the Issuer Parties have entered into such Control Agreements..


-34-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 10.
NEGATIVE COVENANTS

Each Issuer Party covenants that so long as any of the Notes are outstanding:
Section 10.1    Transactions with Affiliates. No Issuer Party will, nor will it
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate,
other than (a) transactions with other Issuer Parties, (b) the O&M Agreements
and (c) in the ordinary course of business and pursuant to the reasonable
requirements of such Issuer Party’s business and upon fair and reasonable terms
no less favorable to such Issuer Party than such Issuer Party would be able to
obtain in a comparable arm’s length transaction with a Person not an Affiliate.
Section 10.2    Dissolution; Merger. No Issuer Party shall consolidate with or
merge with any other Person, or implement any material acquisition or purchase
of assets consisting of a business or line of business from any Person, or
purchase or otherwise acquire all or substantially all of the assets of any
Person, or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person, or wind up,
liquidate or dissolve or take any action that would result in the winding up or
dissolution of such Issuer Party.
Section 10.3    Line of Business. No Issuer Party shall engage in any business
other than the ownership, development, construction, testing, management,
maintenance, operation, use, improvement and financing of the Project and the
decommissioning or abandonment of the Legacy System and all activities related
thereto.
Section 10.4    Economic Sanctions, Etc. No Issuer Party will, nor will it
permit any Controlled Entity, (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder or
any affiliate of such holder to be in violation, or subject to sanctions under,
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws.
Section 10.5    Debt. The Issuer Parties shall not incur, create, assume or
permit to exist any Debt other than Permitted Debt.
Section 10.6    Liens. No Issuer Party will, directly or indirectly, create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset of such Issuer
Party, whether now owned or held or hereafter acquired or any income or profits
therefrom except Permitted Encumbrances.
Section 10.7    Material Project Contracts. Without the prior consent of the
Required Holders, no Issuer Party shall, nor shall it permit any of its
Subsidiaries to:
(k)    terminate, amend or otherwise modify (or permit the termination of or
amendment or modification to), or enter into any waiver or consent under any
Material Project Contract, other than (i) any change order under the
Construction Services Agreement if the Company certifies to the holders that (x)
such change order does not require the expenditure by the Issuer Parties of more
than $500,000 individually and $1,500,000 in the aggregate together with all
prior change orders requested or agreed to by the Company during the term of
this Agreement, (y) such change order is not, individually or in the aggregate
when taken


-35-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


together with previously executed change orders requested or agreed to by the
Company during the term of this Agreement or amendments, adverse to the Issuer
Parties, the Project or the interests of the Secured Parties in the Collateral
and (z) such change order will not result in any extension of the anticipated
Completion Date, change to any warranty, performance guarantee or minimum
performance levels and guarantees, change to the payment schedule, change to the
procedures for or results of any performance or completion tests, amendment of
the definitions of “Mechanical Completion”, “Final Completion” or the
conditions, events or circumstances that give rise to an event of default or
change the “Guaranteed Mechanical Completion Date” (each as defined in the
Construction Services Agreement); (ii) any amendment or modification that is of
an administrative or otherwise immaterial nature or (iii) in the case of any
termination of any Material Project Contract, the applicable Issuer Party (A)
shall have entered into a replacement Material Project Contract, or obtained a
replacement counterparty to the applicable Material Project Contract, within 90
days after the termination in form and substance, and with a counterparty whose
identity is, reasonably satisfactory to the Required Holders (such approval not
to be unreasonably withheld, conditioned or delayed) and (B) shall have caused
such replacement agreement to become subject to the Liens granted under the
Security Documents and, if applicable, used commercially reasonably efforts to
deliver or caused to be delivered a consent to collateral assignment from each
counterparty to such replacement agreement in substantially the form attached
hereto as Schedule 10.7(c) with such changes thereto as are satisfactory to the
Required Holders. For the avoidance of doubt, the foregoing shall not apply to
the expiration of a Material Project Contract in accordance with its terms, the
failure to exercise an option to extend a Material Project Contract or the
termination of a Material Project Contract because the work thereunder has been
completed.
(l)    enter into any additional Material Project Contract unless (i) the Issuer
Parties have used commercially reasonable efforts to deliver a consent to
collateral assignment from the counterparty under such additional Material
Project Contract in substantially the form attached hereto as Schedule 10.7(b)
with such changes thereto as are satisfactory to the Required Holders, (ii) the
entry into such additional Material Project Contract is not, individually or in
the aggregate with other additional Material Project Contracts, materially
adverse to the Issuer Parties, the Project or the interests of the Secured
Parties in the Collateral and (iii) to the extent such additional Material
Project Contract is related to the construction of the Project, the Independent
Engineer has reviewed such additional Material Project Contract and confirmed
that such Material Project Contract is consistent with the Construction Budget,
the Project Schedule and the ROW Schedule; or
(m)    permit any counterparty to a Material Project Contract to substitute or
diminish any performance security, letter of credit or guarantee supporting such
counterparty’s obligations thereunder, except to the extent that such
counterparty is permitted to do so without the consent of the Issuer Parties
under the terms of such Material Project Contract.
Section 10.8    Abandonment of Project. No Issuer Party will Abandon (and shall
not permit any Abandonment) of the Project.
Section 10.9    Contingent Liabilities. No Issuer Party will, nor will it permit
any of its Subsidiaries to, assume liability under any contractual obligation
(including any Assurance) as a surety or accommodation endorser for or upon the
obligation of any other Person, except (a) indemnities provided under the
Material Project Contracts, (b) ordinary course indemnities under contractual
obligations that are not Material Project Contracts and (c) Debt permitted to be
outstanding pursuant to Section 10.5.
Section 10.10    Investments. No Issuer Party will, nor will it permit any of
its Subsidiaries to, make any Investments other than (a) Permitted Investments,
(b) contingent liabilities permitted under Section 10.9, (c) Distributions
permitted under Section 10.12 and (d) Investments in other Issuer Parties.


-36-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 10.11    Dispositions of Property. No Issuer Party will, nor will it
permit any of its Subsidiaries to, make any Dispositions other than (%3)
Dispositions of assets that are determined by an Issuer Party to be obsolete or
no longer used or useful in the business of such Issuer Party; (%3) Dispositions
made in the ordinary course of business on an arm’s length basis; (%3)
Dispositions of Permitted Investments in the ordinary course of business; (%3)
Distributions permitted under Section 10.12; (%3) upon any equipment failure,
the replacement of such failed equipment with comparable equipment; (%3) the
sale, transfer or release, with or without consideration, of real property or
interests in real property related to the Project to the extent that such real
property or interests in real property is no longer useful in connection with
the ownership, operation or maintenance of the Project; (%3) any dispositions of
property made in accordance with the FERC Order; (%3) the granting of easements
or other interests in real property related to the Project to other Persons so
long as such grant is in the ordinary course of business, would constitute a
Permitted Encumbrance, is not substantial in amount and does not or could not
reasonably be expected to materially detract from the value or use of the
affected property or to interfere in any material respect with the Issuer
Parties’ ability to construct or operate the Project or perform any material
obligation under any Project Contract and (%3) other Dispositions not to exceed
$500,000 individually or $1,000,000 during the term of the Notes.
Section 10.12    Distributions. Except for payments to (x) Affiliates of the
Issuer Parties pursuant to and in accordance with the Material Project
Contracts, (y) payments to the Operator on the Closing Date pursuant to the
Funds Flow Memorandum and (x) payments pursuant to Section 3.6(e)(ii) of the
Depositary Agreement, no Issuer Party shall make, directly or indirectly, any
Distribution (other than to other Issuer Parties) unless, at the time of such
Distribution, (%3) the Debt Service Coverage Ratio at the time of such
Distribution is not less than 1.20:1.00 and the Company shall have delivered a
certificate reflecting the calculation of such Debt Service Coverage Ratio
pursuant to Section 7.1(c); (%3) the Projected Debt Service Coverage Ratio for
the 12-month period commencing on the first day of the calendar month following
the calendar month in which the Distribution is requested to be made is not less
than 1.20:1.00; (%3) no Default or Event of Default shall have occurred and be
continuing or shall immediately result from such Distribution; (%3) the
Supplemental Debt Service Reserve Account and Debt Service Reserve Account shall
each be funded to their required levels as set forth in the Depositary
Agreement; (%3) no amount shall be owing to any Issuer Party pursuant to any O&M
Agreement, and all obligations shall have been performed thereunder; (%3) the
Completion Date shall have occurred; (%3) the first Principal Payment Date shall
have occurred, (%3) such Distribution is on a date occurring within 30 days
after the immediately preceding Principal Payment Date and (%3) the funds
necessary to make any such Distribution are on deposit in the Distribution
Suspense Account as of the date of such proposed Distribution and are otherwise
available to be withdrawn from the Distribution Suspense Account on such date in
accordance with the terms and conditions of the Depositary Agreement.  
Section 10.13    Secured Accounts. No Issuer Party shall establish or maintain
any deposit or securities accounts other than the Depositary Accounts and the
local checking accounts permitted under the Depositary Agreement.
Section 10.14    Name and Location; Fiscal Year. No Issuer Party shall change
its name, its limited liability company structure, its jurisdiction of
organization, the location of its principal place of business or its
organization identification number without notice to the holders of the Notes at
least thirty (30) days prior to such change, or change its fiscal year without
the Required Holders’ prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned.
Section 10.15    Modification and Termination of Organizational Documents. The
Issuer Parties shall not consent to, or permit, the termination or cancellation
of any Organizational Document of


-37-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


any Issuer Parties or any material amendment, supplement, waiver or modification
of any Organizational Document of any Issuer Parties, except with notification
to each holder of a Note (a) to change the directors and officers of the Issuer
Parties from time to time, (b) to change the name of the Issuer Party and
address from time to time to the extent permitted by and subject to
Section 10.14 and the terms of the Security Documents, (c) as required to comply
with any Legal Requirement or (d) to effect changes that are ministerial or
administrative in nature.
Section 10.16    Hazardous Substances. No Issuer Party shall use, Release or
dispose of Hazardous Substances other than in accordance in all material
respects with applicable Environmental Law.
Section 10.17    Partnerships; Joint Ventures; Subsidiaries. No Issuer Party
shall become a general or limited partner in any partnership or a joint venturer
in any joint venture, or hold stock in any Subsidiary unless such Subsidiary has
become a Subsidiary Guarantor hereunder in accordance with Section 9.10.
Section 10.18    Changes to Construction Budget. The Issuer Parties shall not
amend or modify the Construction Budget without the prior consent of the
Required Holders, in consultation with the Independent Engineer (such consent
not to be unreasonably withheld or delayed); provided that the Issuer Parties
may, without prior consent, (%3) amend, revise or modify the Construction Budget
to reallocate the “contingency” line item specified in the Construction Budget
to any other budget categories (other than any line items pertaining to a
transaction with an Affiliate), (%3) reallocate any savings, to the extent
confirmed by the Independent Engineer, in any line item specified in the
Construction Budget in respect of which the work has been completed to any other
line item in the Construction Budget (other than any line items pertaining to a
transaction with an Affiliate), and (%3) amend, revise or modify the
Construction Budget so long as such amendment, revision or modification (x) is
required in connection with (i) any actions in respect of any Material Project
Contract permitted pursuant to Section 10.7 or (ii) any Additional Project
Contract permitted to be entered into without the consent of the Required
Holders or to which the Required Holders have consented or (y) reflects changes
funded with the proceeds of equity contributions from a source other than an
Issuer Party or costs subject to reimbursement by an Affiliate that is not an
Issuer Party in accordance with the O&M Agreements. Each Issuer Party shall
promptly deliver to the holders of the Notes a copy of any revisions to the
Construction Budget effected without the consent of the holders of the Notes
pursuant to this Section 10.18.
Section 10.19    Swap Contracts. No Issuer Party shall enter into any Swap
Contracts.
Section 10.20    Capital Expenditures; O&M Costs.
(f)    The Issuer Parties shall not pay any capital expenditures (other than
capital expenditures that are required to fulfill an Issuer Party’s obligations
under the Offtake Agreements or to comply with applicable Legal Requirements)
except (i) on or prior to Completion, in accordance with the then-applicable
Construction Budget or with the proceeds of voluntary equity contributions and
(ii) after Completion, (A) to the extent such capital expenditures are funded
from additional voluntary equity contributions, (B) in accordance with the
then-applicable Annual Operating Budget as approved under Section 9.5 or (C) to
the extent such capital expenditures do not cause the Issuer Parties’ aggregate
capital expenditures to exceed the amounts budgeted therefore in the
then-applicable Annual Operating Budget by greater than twenty-five percent
(25%); provided that the Issuer Parties shall be entitled to pay any such
capital expenditures to address any occurrence that in the reasonable judgment
of the Issuer Parties requires immediate action and (1) which constitutes a
serious actual or potential hazard to the safety of Persons or property, (2)
which may immediately and materially interfere with the safe, economical or
environmentally sound operation of the


-38-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Project or (3) would violate any Legal Requirements or material Permits, in each
case, if not immediately rectified.
(g)    No Issuer Party shall pay any O&M Costs (excluding, for the avoidance of
doubt, capital expenditures permitted by Section 10.20(a)) except (i) on or
prior to the Completion Date, in accordance with the then-applicable
Construction Budget or with the proceeds of voluntary equity contributions or
(ii) after the Completion Date, (A) in accordance with the then-applicable
Annual Operating Budget as approved under Section 9.5, or (B) to the extent such
O&M Costs do not cause the Issuer Parties’ aggregate O&M Costs to exceed the
amounts budgeted therefor in the then-applicable Annual Operating Budget by
greater than twenty-five percent (25%); provided that the Issuer Parties shall
be permitted to pay such O&M Costs (1) to the extent the same are funded from
additional voluntary equity contributions made to the Issuer Parties or will be
paid or are subject to reimbursement by an Affiliate that is not an Issuer Party
in accordance with the O&M Agreements and (2) in order to address any occurrence
that in the reasonable judgment of the Issuer Parties requires immediate action
and (A) which constitutes a serious actual or potential hazard to the safety of
Persons or property, (B) which may immediately and materially interfere with the
safe, economical or environmentally sound operation of the Project, or (C) would
violate any Legal Requirements or material Permits, in each case, if not
immediately rectified.
Section 11.
GUARANTY

Section 11.1    Guaranty of the Obligations. Subject to the provisions of
Section 11.2, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to each holder the due and punctual payment in full of
all obligations of the Company hereunder when the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code) (collectively, the
“Guaranteed Obligations”).
Section 11.2    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” shall mean, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” shall mean, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 11.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” shall mean, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this


-39-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 11.2), minus (B) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 11.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 11.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 11.2.
Section 11.3    Payment by Guarantors. Subject to Section 11.2, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any holder may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Company to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code),
Guarantors will upon demand pay, or cause to be paid, in cash, to the holders,
an amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Company becoming
the subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to holders as aforesaid.
Section 11.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability;
(b)    this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c)    the holders may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between the Company and any
holder with respect to the existence of such Event of Default;
(d)    the obligations of each Guarantor hereunder are independent of the
obligations of the Company and the obligations of any other guarantor (including
any other Guarantor) with respect to the obligations of the Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Company or any of such other
guarantors and whether or not the Company is joined in any such action or
actions;
(e)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if any holder is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;


-40-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(f)    any holder, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend, or
(A) accelerate, (B) increase the rate of interest on or (C) otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such holder in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such holder may have against any such security, in each case as such
holder in its discretion may determine consistent herewith and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against the Company or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Note
Documents; and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Note
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Note Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Note Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any holder might have elected to apply such payment to
any part or all of the Guaranteed Obligations; (v) any holder’s consent to the
change, reorganization or termination of the corporate structure or existence of
the Company or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Company may
allege or assert against any holder in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, statute of frauds,
statute of limitations, and usury; and (viii) any other law, event or
circumstance, or any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations or


-41-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


constitute a legal or equitable defense to or discharge, limitation or reduction
of any Guarantor’s obligations hereunder.
Section 11.5    Waivers by Guarantors. To the fullest extent permitted by law,
each Guarantor hereby waives, for the benefit of the holders: (a) any right to
require any holder, as a condition of payment or performance by such Guarantor,
to (i) proceed against the Company, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Company, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of any holder in favor of the Company or
any other Person or (iv) pursue any other remedy in the power of any holder
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Company or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any holder’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any holder protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Company and
notices of any of the matters referred to in Section 11.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
Section 11.6    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Company or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Company with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any holder now has or may hereafter have against the
Company and (c) any benefit of, and any right to participate in, any collateral
or security now or hereafter held by any holder. In addition, until the
Guaranteed Obligations shall have been paid in full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 11.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any holder may


-42-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


have against the Company, to all right, title and interest any holder may have
in any such collateral or security, and to any right any holder may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been paid in full, such
amount shall be held in trust for the holders and shall forthwith be paid over
to the holders to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.
Section 11.7    Subordination of Other Obligations. Any Debt of the Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Debt collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for the holders
and shall forthwith be paid over to the holder to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
Section 11.8    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
Section 11.9    Authority of Guarantors or the Company. It is not necessary in
connection with this Guaranty for any holder to inquire into the capacity or
powers of any Guarantor, the Company or the officers, directors or any agents
acting or purporting to act on behalf of any of them.
Section 11.10    Financial Condition of the Company. Any credit extension may be
made by any holder of the Notes to the Company or continued by such holder from
time to time without notice to or authorization from any Guarantor regardless of
the financial or other condition of the Company at the time of any such grant or
continuation, as the case may be. No holder shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Company. Each Guarantor has
adequate means to obtain information from the Company on a continuing basis
concerning the financial condition of the Company and its ability to perform its
obligations under the Note Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any holder to disclose any matter, fact or thing relating to the
business, operations or conditions of the Company now known or hereafter known
by any holder.
Section 11.11    Bankruptcy, etc.
(h)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Required Holder(s), commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against the Company or any other Guarantor.
The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Company or any
other Guarantor or by any defense which the Company or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
(i)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above


-43-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(or, if interest on any portion of the Guaranteed Obligations ceases to accrue
by operation of law by reason of the commencement of such case or proceeding,
such interest as would have accrued on such portion of the Guaranteed
Obligations if such case or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of the Guarantors and
holders that the Guaranteed Obligations which are guaranteed by the Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve the Company of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, interim-receiver,
receiver-manager, debtor in possession, assignee for the benefit of creditors or
similar Person to pay the holders, or allow the claim of the holders in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.
(j)    In the event that all or any portion of the Guaranteed Obligations are
paid by the Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any holder as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
(k)    If any or all of the Guaranteed Obligations are not duly paid or
performed by the Company and are not recoverable under Section 11.1 for any
reason (including any of the Guaranteed Obligations or any Note Documents being
or becoming for any reason (i) void, voidable, ultra vires, illegal, invalid,
ineffective or otherwise unenforceable by any holder in accordance with its
terms; or (ii) released, compromised or discharged by operation of law or
otherwise), each Guarantor shall, jointly and severally and as a separate and
distinct obligation, indemnify and save harmless each holder from and against
all losses resulting from the failure of the Company to pay and perform such
Guaranteed Obligations.
Section 11.12    Stay of Acceleration.
If acceleration of the time for payment of any amount payable by the Company in
respect of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy,
arrangement or reorganization of the Company or any moratorium affecting the
payment of the Guaranteed Obligations, all such amounts of the Guaranteed
Obligations that would otherwise be subject to acceleration shall nonetheless be
payable by each Guarantor hereunder, jointly and severally, forthwith on demand
by the holders.
Section 12.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(e)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(f)    the Company defaults in the payment of any interest on any Note, any fees
due hereunder or any other amount payable under any other Note Document for more
than five Business Days after the same becomes due and payable; or
(g)    any Issuer Party is in breach of any covenant contained in
Section 7.1(e), Section 9.2, Section 9.8(a), Section 9.12, Section 9.18, Section
9.19 or Section 10; or


-44-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(h)    any Issuer Party defaults in the performance of or compliance with any
term contained herein or in any other Note Document (other than those referred
to in Sections 12(a), (b) and (c)) and such default is not remedied within 30
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default and (ii) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 12(d)); provided that, if
such breach is (x) capable of being cured, (y) such Issuer Party has commenced
and is diligently pursuing efforts to cure such breach and (z) an extension of
time could not reasonably be expected to result in a Material Adverse Effect or
to exacerbate an existing Material Adverse Effect, then such cure period shall
be extended by an additional 30 days or, solely in the case of a breach relating
to an Environmental Law, to the extent the applicable Issuer Party has commenced
and is diligently pursuing efforts to cure such breach, an additional 60 days;
or
(i)    any representation or warranty made in writing by any Issuer Party or by
any officer of any Issuer Party in this Agreement, any other Note Document or in
any certificate furnished pursuant hereto or thereto proves to have been false
or incorrect in any material respect on the date as of which made; provided that
such false or incorrect representation shall not constitute an Event of Default
if such condition or circumstance is (i) susceptible to cure, (ii) the facts or
conditions giving rise to such misstatement are cured in such a manner as to
eliminate such misstatement within 30 days after the earlier of Issuer Party
receiving written notice thereof or a Responsible Officer having obtained
knowledge thereof and (iii) such facts and circumstances could not reasonably be
expected to result in a Material Adverse Effect during the pendency of such cure
period; or
(j)    (i) any Issuer Party is in default (as principal or as guarantor or other
surety) in the payment of any principal of or interest on any Debt (other than
the Notes) that is outstanding in an aggregate principal of at least $1,000,000
beyond any period of grace provided with respect thereto, or (ii) any Issuer
Party is in default in the performance of or compliance with any term of any
evidence of any Debt (other than the Notes) in an aggregate outstanding
principal amount of at least $1,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition, such Debt has become, or has been declared, due
and payable before its stated maturity or before its regularly scheduled dates
of payment (excluding any mandatory prepayment of a portion of such Debt not due
to an acceleration of such Debt); or
(k)    any Pledgor or any Issuer Party (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement, or any other petition in bankruptcy,
for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, interim-receiver, receiver-manager, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated (except to the extent that subsection (h) immediately below governs
such adjudication), or (vi) takes corporate action for the purpose of any of the
foregoing; or
(l)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by any Issuer Party a custodian, receiver,
interim-receiver, receiver-manager, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of any Issuer Party, or any such
petition shall be filed against any Issuer Party and such order or petition
shall not be dismissed within 60 days; or


-45-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(m)    one or more final, non-appealable judgments or orders for the payment of
money aggregating in excess of $1,000,000 (to the extent not covered by
insurance), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Issuer Parties and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(n)    any part of an Issuer Party's interest in the Project or any other
property of any Issuer Party having a fair market value in excess of $1,000,000
in the aggregate shall be seized (including by way of execution, attachment,
garnishment or distraint) or any Lien thereon securing obligations in excess of
$1,000,000 shall be enforced, or such property shall become subject to any
charging order or equitable execution of a court, or any writ of enforcement,
writ of execution or distress warrant with respect to obligations in excess of
$1,000,000 or such property and in any case such seizure, execution, attachment,
garnishment, enforcement, distraint, charging order or equitable execution, or
other seizure or right, shall continue in effect and not be released or
discharged for more than 60 days; or
(o)     if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the applicable
Issuer Party or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (iv) any Issuer Party or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) any Issuer Party or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) any Issuer Party or any
Issuer Party’s Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the applicable Issuer Party or any Subsidiary
thereunder; and any such event or events described in clauses (ii) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 12(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA;
(p)    (i) any Issuer Party shall contest or deny in any manner the validity,
binding nature or enforceability of any Note Document or (ii) the obligations of
any Issuer Party under any Note Document are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Note Document for
any reason; or
(q)    Completion is not achieved on or prior to the Date Certain; or
(r)    there shall have occurred in respect of the Project an Environmental
Claim or material liability or obligation related to a material environmental
matter which could reasonably be expected to have a Material Adverse Effect and
which breach is not cured within 60 days from the earlier of (A) any holder
giving notice of such breach to the applicable Issuer Party and (B) the date
that the applicable Issuer Party or the Operator knew of such breach; provided
that there shall be no Event of Default under this clause if the Issuer Parties
have prepared a written plan to undertake all measures as may be necessary to
remove, remedy, compensate, abate, contain, treat, ameliorate or otherwise
render compliant any matter that has given rise to such default (a “Remedial
Action Plan”) that is reasonably satisfactory to the Required Holders and


-46-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


has started to implement and comply with such plan (to the reasonable
satisfaction of the Required Holders); or
(s)    all or substantially all of the Project Facilities are destroyed or are
declared a Total Loss by the insurers or an Abandonment occurs; or
(t)    a Change of Control shall occur prior to the Completion Date; or
(u)    
(i)    any Issuer Party shall be (x) in breach in any material respect or in
default in any material respect under any Major Offtake Agreement and such
breach or default shall continue unremedied for the period of time (without
giving effect to any extension given to Collateral Agent under any applicable
consent to collateral assignment with respect thereto) under such Major Offtake
Agreement which such Issuer Party has available to it in which to remedy such
breach or default or (y) in breach or in default under a Material Project
Contract other than a Major Offtake Agreement and such breach or default shall
continue unremedied for the period of time (without giving effect to any
extension given to Collateral Agent under any applicable consent to collateral
assignment with respect thereto) under such Material Project Contract which such
Issuer Party has available to it in which to remedy such breach or default,
which breach or default has had or could reasonably be expected to have a
material adverse impact on the Issuer Parties, taken as a whole, or the Project;
provided that, in any case, if (A) such breach or default cannot be cured within
the period of time provided in the applicable Material Project Contract, (B)
such breach or default is susceptible of cure within 30 days after such breach
or default, (C) such Issuer Party is proceeding with diligence and in good faith
to cure such breach or default, (D) the extension of time to cure such breach or
default could not reasonably be expected to have an adverse impact on any Issuer
Party or the Project, and (E) the Purchasers shall have received a certificate
of a Responsible Officer of each Issuer Party to the effect of clauses (A), (B),
(C), and (D) above and stating what action the applicable Issuer Party is taking
to cure such breach or default, then such 30 day cure period (or such lesser
period of time, as the case may be) shall be extended to such date, not to
exceed a total of 90 days, as shall be necessary for such Issuer Party
diligently to cure such breach or default;
(ii)    any Person other than an Issuer Party shall be in breach of, or in
default under, a (x) any Major Offtake Agreement or (y) any Material Project
Contract (other than a Major Offtake Agreement) and such breach or default could
reasonably be expected to have a material adverse impact on the Issuer Parties,
taken as a whole, or the Project; provided that, in any case, no Event of
Default shall occur as a result of any such breach or default under clause (y)
if (I) (A) such breach or default is cured within 90 days from the time the
applicable Issuer Party obtains knowledge of such breach or default, (B) such
Issuer Party obtains a replacement counterparty to become party to such Material
Project Contract to replace the affected party within such 90 day period,
subject to the consent of the Required Holders in accordance with Section 10.7
or (C) such Issuer Party obtains a replacement Material Project Contract within
90 days from the time the applicable Issuer Party obtains knowledge of such
breach or default, subject to Required Holder approval in accordance with
Section 10.7 or (II) in the case of breach or default involving a bankruptcy or
insolvency event of such Person other than an Issuer Party, the applicable
Person is substantially performing its remaining obligations with respect to the
Material Project Contracts to which it is a party, if any, and has affirmed,
within the time prescribed by law (not to exceed 90 days), the Material Project
Contracts to which it is a party;
(iii)    (A) (x) any counterparty to any consent to collateral assignment in
respect of a Major Offtake Agreement other than any Issuer Party shall disaffirm
or repudiate in writing its material


-47-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


obligations under any consent and such disaffirmation or repudiation is not
rescinded and revoked in writing by such counterparty within 90 days thereof or
(y) any counterparty to any consent to collateral assignment in respect of a
Material Project Contract (other than a Major Offtake Agreement) other than any
Issuer Party shall disaffirm or repudiate in writing its material obligations
under any consent and such disaffirmation or repudiation is not rescinded and
revoked in writing by such counterparty within 90 days thereof and could
reasonably be expected to have a material adverse impact on the Issuer Parties,
taken as a whole, or the Project, (B) any representation or warranty made by any
counterparty to any consent to collateral assignment in respect of a Material
Project Contract other than any Issuer Party in such consent shall be untrue or
misleading in any material respect as of the time made and such untrue or
misleading representation or warranty could reasonably be expected to have a
material adverse impact on the Issuer Parties, taken as a whole, or the Project,
or (C) (x) a counterparty to any consent to collateral assignment in respect of
a Major Offtake Agreement other than any Issuer Party shall breach any material
covenant in such consent or (y) a counterparty to any consent to collateral
assignment in respect of a Material Project Contract (other than a Major Offtake
Agreement) other than any Issuer Party shall breach any material covenant in
such consent and such breach could reasonably be expected to have a material
adverse impact on the Issuer Parties, taken as a whole, or the Project; provided
that, no Event of Default shall occur under clause (B) or (C) if such breach or
untrue or misleading representation or warranty is cured within 90 days from the
time the Issuer Parties obtain knowledge of such breach or untrue or misleading
representation or warranty; provided, further, that no Event of Default shall
occur under this clause (iii) if such Issuer Party obtains a replacement
counterparty to become party to such Material Project Contract to replace the
affected party within such 90 day period, subject to the consent of the Required
Holders in accordance with Section 10.7, or obtains a replacement Material
Project Contract within 90 days from the time the applicable Issuer Party
obtains knowledge of such breach or untrue or misleading representation or
warranty, subject to Required Holder approval in accordance with Section 10.7;
or
(iv)    (A)(x)(I) any Major Offtake Agreement shall terminate or shall be
declared null and void (except upon fulfilment of such party’s obligations
thereunder or the scheduled expiration of the term of such Major Offtake
Agreement) or (II) any Material Project Contract shall terminate or shall be
declared null and void (except upon fulfilment of such party’s obligations
thereunder or the scheduled expiration of the term of such Material Project
Contract) other than any such termination or failure to be valid and binding
which could not reasonably be expected to have a material adverse impact on the
Issuer Parties, taken as a whole, or the Project, or (y) any provision any
Material Project Contract shall for any reason cease to be valid and binding on
any party thereto (other than any Issuer Party), other than any such termination
or failure to be valid and binding which could not reasonably be expected to
have a material adverse impact on the Issuer Parties, taken as a whole, or the
Project, and except, in the case of the foregoing clause (A)(x) or (y), to the
extent that (1) such provision is restored or replaced by a replacement
provision in form and substance reasonably acceptable to the Required Holders
within (I) with respect to any Major Offtake Agreement or the Construction
Services Agreement, a 30 day period thereafter or (II) with respect to any other
Material Project Contract, a 90 day period thereafter, or (2) such Issuer Party
enters into a replacement contract in respect of such Material Project Contract,
subject to Required Holder approval in accordance with Section 10.7, within (I)
with respect to any Major Offtake Agreement or the Construction Services
Agreement, a 30 day period thereafter or (II) with respect to any other Material
Project Contract, a 90 day period thereafter.
Section 13.
REMEDIES ON DEFAULT, ETC.

Section 13.1    Acceleration.


-48-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(c)    If an Event of Default with respect to an Issuer Party described in
Section 12(g) or (h) (other than an Event of Default described in clause (i) of
Section 12(g) or described in clause (vi) of Section 12(g) by virtue of the fact
that such clause encompasses clause (i) of Section 12(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(d)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable (with interest thereon and the Make-Whole Amount).
(e)    If any Event of Default described in Section 12(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable (with interest thereon and the Make-Whole Amount).
Upon any Notes becoming due and payable under this Section 13.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount (to the full
extent permitted by applicable law), shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. Each Issuer Party acknowledges, and the parties
hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default is intended to provide compensation for the
deprivation of such right under such circumstances.
Section 13.2    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 13.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 13.3    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 13.1(b) or (c), the Required Holders (such
Required Holders calculated with respect to the principal amount of the Notes
then outstanding), by written notice to the Company, may rescind and annul any
such declaration and its consequences if all Events of Default, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18. No
rescission and annulment under this Section 13.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
Section 13.4    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Note or any other Note Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. The Company will pay to the holder of each Note on demand such


-49-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 13,
including reasonable attorneys’ fees, expenses and disbursements.
Section 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

Section 14.1    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes (and the
aggregate principal amount and stated interest of such Notes), each transfer
thereof and the name and address of each transferee of one or more Notes shall
be registered in such register. If any holder of one or more Notes is a nominee,
then (a) the name and address of the beneficial owner of such Note or Notes
shall also be registered in such register as an owner and holder thereof and (b)
at any such beneficial owner’s option, either such beneficial owner or its
nominee may execute any amendment, waiver or consent pursuant to this Agreement.
Prior to due presentment for registration of transfer, the Person(s) in whose
name any Note(s) shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 14.2    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 19(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000; provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations, warranties and acknowledgments
set forth in Section 6.
Section 14.3    Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(n)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


-50-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(o)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter,
the Company at the relevant holder’s expense shall execute and deliver, in lieu
thereof, a new Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.
Section 15.
PAYMENTS ON NOTES

Section 15.1    Place of Payment. Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Houston, Texas at the principal office of the
Company. The Company may at any time, by notice to each holder of a Note, change
the place of payment of the Notes so long as such place of payment shall be
either the principal office of the Company in such jurisdiction or the principal
office of a bank or trust company in such jurisdiction.
Section 15.2    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 15.2.
Section 16.
EXPENSES, ETC.

Section 16.1    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Issuer Parties, jointly and severally,
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, a local or
other counsel in each relevant jurisdiction and, in the event of any conflict of
interest, one additional counsel for each group of similarly situated Purchasers
or holders) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any other Note
Document (whether or not such amendment, waiver or consent becomes effective),
including: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes or any other Note Document or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Notes or any other Note Document, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees incurred in connection with the insolvency or bankruptcy of any Issuer
Party or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated by the Note Documents and (c) the costs and


-51-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO, provided that such
costs and expenses under this clause (c) shall not exceed $5,000. If required by
the NAIC, the Company shall obtain and maintain at its own cost and expense a
Legal Entity Identifier. The Company will pay, and will save each Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders in connection with the
issuance of the Notes (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note, and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of
proceeds of the Notes by the Company, other than any judgment, liability, claim,
order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the bad faith, gross
negligence or willful misconduct of a Purchaser or other holder of the Notes as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.
Section 16.2    Survival. The obligations of each Issuer Party under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or any other
Note Document, and the termination of this Agreement.
Section 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes and the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein until the payment
of all of the Notes in full, and may be relied upon (until the payment of all
Notes in full) by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Issuer Party pursuant to this
Agreement shall be deemed representations and warranties of the applicable
Issuer Party under this Agreement. Subject to the preceding sentence, this
Agreement and the other Note Documents embody the entire agreement and
understanding between each Purchaser and the Issuer Parties and supersede all
prior agreements and understandings relating to the subject matter hereof.
Section 18.
AMENDMENT AND WAIVER

Section 18.1    Requirements. This Agreement and the other Note Documents may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Issuer Parties and the Required Holders, except that (a) no amendment or waiver
of any of Section 1, Section 2, Section 3, Section 4, Section 5, Section 6 or
Section 22 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and (b) no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 13.1 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of principal of, or reduce the rate or change the
application of, the time of payment or method of computation of (x) interest on
the Notes or (y) the Make-Whole Amount, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any amendment or waiver, or (iii) amend any of Section 8 (except as set forth in
the second sentence of Section 8.3), Section 12(a), Section 12(b),
Section 12(n), Section 13, Section 18 or Section 21.
Section 18.2    Solicitation of Holders of Notes.


-52-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions of any Note Document. The Company will deliver true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 18
to each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. The Issuer Parties will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions of any Note Document unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 by a holder of a Note that has transferred or has agreed to transfer
its Note to an Issuer Party, any Subsidiary or any Affiliate of any Issuer Party
in connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 18.3    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 18 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Issuer
Parties without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between any Issuer Party and any holder of a Note and no delay in exercising any
rights hereunder or under any Note Document shall operate as a waiver of any
rights of any holder of such Note.
Section 18.4    Notes Held by Issuer Parties, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under any Note Document, or have
directed the taking of any action provided in any Note Document to be taken upon
the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by any Issuer Party or any of its Affiliates shall be deemed not to be
outstanding.
Section 19.
NOTICES

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
facsimile or other electronic transmission if the sender on the same day sends a
confirming copy of such notice by an internationally recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by an internationally
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:


-53-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at 2103 CityWest Blvd., Building 4,
Suite 800, Houston, TX 77042, Attention: Regina Gregory, Telephone:
(218)-955-4880, Facsimile: (713)-278-8870, E-mail:
RGregory@americanmidstream.com
Notices under this Section 19 will be deemed given only when actually received
or rejected.
Any party hereto may change its address for purposes of this Section 19 by
giving notice to the other parties by the methods described above.
Section 20.
REPRODUCTION OF DOCUMENTS

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. Each Issuer Party agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 20 shall not prohibit any Issuer Party or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
Section 21.
CONFIDENTIAL INFORMATION

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser or holder (a “Recipient”) by or on behalf
of the Issuer Parties or any of their respective Subsidiaries in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Recipient as being confidential
information of the Issuer Parties or any such Subsidiary; provided, however,
that all information, agreements and documents that are available on the
Intralinks data site related to the transaction contemplated by this Agreement
shall be deemed to be “Confidential Information” except to the extent excluded
from Confidential Information pursuant to clauses (a) through (d) below, and
Purchaser acknowledges that such information, agreements and documents are
“Confidential Information” and; provided further, that the term “Confidential
Information” does not include information that (a) was publicly known or
otherwise known to such Recipient prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Recipient
or any Person acting on such Recipient’s behalf, (c) otherwise becomes known to
such Recipient other than through disclosure by the Issuer Parties or any of
their respective Subsidiaries or (d) constitutes financial statements delivered
to such Recipient under Section 7.1 that are otherwise publicly available. Each
Recipient will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Recipient in good faith to protect
its own confidential information, provided that such Recipient may deliver or
disclose Confidential


-54-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 21, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 21), (v) any Person
from which it offers to purchase any Security of any Issuer Party (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Recipient, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any NRSRO that requires
access to information about such Recipient’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Recipient, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Recipient is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Recipient may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under any Note Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 21.
In the event that as a condition to receiving access to information relating to
any Issuer Party or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and any Issuer Party, this
Section 21 shall supersede any such other confidentiality undertaking.
Section 22.
SUBSTITUTION OF PURCHASER

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations, warranties and acknowledgments set forth in Section 6. Upon
receipt of such notice, any reference to such Purchaser in this Agreement (other
than in this Section 22), shall be deemed to refer to such Substitute Purchaser
in lieu of such original Purchaser. In the event that such Substitute Purchaser
is so substituted as a Purchaser hereunder and such Substitute Purchaser
thereafter transfers to such original Purchaser all of the Notes then held by
such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 22), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
Section 1.
SCOPE OF LIABILITY



-55-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Notwithstanding anything to the contrary in this Agreement or the other Note
Documents, no Purchaser, holder of any Note, Placement Agent or other Person
(collectively, the “Claiming Parties”) shall have any recourse against the
Sponsor, the Pledgor, any of their members, partners or any of their other
Affiliates (except for each Issuer Party), or the members, stockholders,
partners or other owners, officers, directors, managers, agents, representatives
or employees of any of such parties (each, a “Non-Recourse Party”), for any
liability to any Claiming Party arising in connection with any breach or default
under this Agreement or any Note Document, except to the extent the same is
enforced against the Issuer Parties and the Collateral and the rents, issues,
profits, proceeds and products of the Collateral, and the Claiming Parties shall
look solely to the Issuer Parties (but not to any Non-Recourse Party or to any
distributions received by or payments allowed to any Non-Recourse Party in
accordance with the terms of this Agreement or any Note Document) and the
Collateral and the rents, issues, profits, proceeds and products of the
Collateral in enforcing rights and obligations under and in connection with the
Note Documents, provided that (a) the foregoing provisions of this Section 23
shall not constitute a waiver, release or discharge of any of the indebtedness,
or of any of the terms, covenants, conditions, or provisions of this Agreement
or other Note Document or the Project Contracts, and the same shall continue
until all Obligations have been fully paid, discharged, observed, or performed;
(b) the foregoing provisions of this Section 23 shall not limit or restrict the
right of the Claiming Parties to name (i) the Pledgor as a defendant in any
action or suit for judicial foreclosure or the exercise of any other remedy
under the Pledge Agreement with respect to the Pledged Collateral owned by the
Pledgor and pledged pursuant to the Pledge Agreement, (ii) the Operator as a
defendant in any action or suit for judicial foreclosure or the exercise of any
other remedy under the O&M Agreements or the consents to collateral assignment
entered into in respect of the O&M Agreements, or (iii) any Issuer Party as a
defendant in any action or suit for a judicial foreclosure or for the exercise
of any other remedy under or with respect to this Agreement, the Security
Documents or any other Note Document, or otherwise, or for injunction or
specific performance; or (c) the foregoing provisions of this Section 23 shall
not limit the liability of any Person who is a party to any Project Contract
with respect to such liability as may arise by reason of the terms and
conditions of such Project Contract (but subject to any limitation of liability
in such Project Contract), in each case, relating solely to the liability of
such Person as may arise under such referenced agreement; and (d) in any way
limit or restrict any right or remedy of the Collateral Agent, any Purchaser or
any other Secured Party (or any assignee or beneficiary thereof or successor
thereto) with respect to any fraud, willful misrepresentation, or
misappropriation of Pipeline Revenues, Loss Proceeds, or any other earnings,
revenues, rents, issues, profits or proceeds from or of the Collateral, that
should or would have been paid as provided herein or paid or delivered to the
Collateral Agent, such Purchaser or any other Secured Party (or any assignee or
beneficiary thereof or successor thereto) towards any payment required under
this Agreement or any Note Document.
Section 2.
MISCELLANEOUS

Section 2.1    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not. The Company may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Note Document without the prior written consent of each holder.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
Section 2.2    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein, (a)
all computations made pursuant to this Agreement shall be made


-56-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


in accordance with GAAP, and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Debt”), any election by
an Issuer Party to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made. If there occurs a change in generally
accepted accounting principles relating to revenue recognition resulting from
the joint revenue recognition standard of the Financial Accounting Standards
Board and the International Accounting Standards Board, and such change would
require disclosure under GAAP in the financial statements of the Issuer Parties
and would cause a change in the method of calculation of any covenant contained
in this Agreement or any Note Document, or in standards or terms, in either
case, as determined in good faith by the Company (an “Accounting Change”), then
the Company may elect, as evidenced by a written notice of the Company to the
holders, that such financial covenants, standards or terms shall be calculated
as if such Accounting Change had not occurred.
Section 2.3    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 2.4    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such note issued in
substitution therefor pursuant to Section 14, (b) subject to Section 24.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 2.5    Counterparts and Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. The delivery of any executed counterpart
electronically (including by


-57-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


facsimile, .pdf or other electronic transmission) shall have the same effect as
the delivery of an original executed counterpart.
Section 2.6    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 2.7    Jurisdiction and Process; Waiver of Jury Trial.
(e)    Each Issuer Party irrevocably submits to the exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, each Issuer Party irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(f)    Each Issuer Party agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 24.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
(g)    Each Issuer Party consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 23.7(a) by mailing a copy thereof by registered or certified, priority
or express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 19 or at such other address of which such holder shall then
have been notified pursuant to said Section. Each Issuer Party agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(h)    Nothing in this Section 24.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes or may have to bring proceedings against any
Issuer Party in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(i)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 2.8    USA PATRIOT Act. Each Purchaser hereby notifies the Issuer
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Issuer Parties,
including the name and address of each Issuer Party and other information that
will allow the Purchasers to identify each Issuer Party in accordance with the
USA PATRIOT Act.
Section 3.
PAYMENTS FREE OF TAXES, ETC.



-58-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


Section 3.1    Withholding. Any and all payments by or on account of any
obligation of an Issuer Party hereunder or under any other Note Document shall
to the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require any
Tax to be withheld or deducted from any payments by or on account of any
obligation of an Issuer Party hereunder or under any other Note Document, (a)
the applicable Issuer Party shall withhold or deduct such Tax in accordance with
such applicable laws and timely pay the full amount withheld or deducted to the
relevant governmental authority in accordance with such applicable laws, and (b)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Issuer Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including withholding or deductions of
Indemnified Taxes or Other Taxes applicable to additional sums payable under
this Section 25) each holder receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
Section 3.2    Other Taxes. The Issuer Parties shall timely pay any Other Taxes
to the relevant governmental authority in accordance with applicable laws.
Section 3.3    Indemnification. Except as provided in Section 24.8, the Issuer
Parties shall jointly and severally indemnify each holder, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 25) paid by or on behalf of
such holder and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant governmental authority; provided
that nothing in this section shall prohibit Issuer Parties from contesting such
Taxes in good faith by appropriate procedures. A certificate as to the amount of
such payment or liability, showing in reasonable detail the basis for the
calculation thereof, delivered to the Company by or on behalf of a holder, shall
be conclusive absent manifest error. Notwithstanding anything herein to the
contrary, no holder shall be indemnified for any interest or penalties hereunder
to the extent such interest or penalties accrue after the date that is 180 days
after the date on which the relevant governmental authority makes written demand
upon such holder for payment of such Indemnified Taxes.
Section 3.4    Evidence of Payment. Upon request by any holder after any payment
of Taxes by any Issuer Party to a governmental authority as provided in this
Section 25, the applicable Issuer Party shall deliver to the holder the original
or a certified copy of a receipt issued by such governmental authority
evidencing such payment, if any, a copy of any return required by applicable
laws to report such payment or other evidence of such payment reasonably
satisfactory to the holder.
Section 3.5    Forms. Any holder that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Note
Document shall deliver to the Company, at the time or times reasonably requested
by the Company, such properly completed and executed documentation reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any holder, if
reasonably requested by the Company, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company as will
enable the Company to determine whether or not such holder is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such as described in the remainder
of this paragraph) shall not be required if in the holder’s reasonable judgment
such completion, execution or submission would subject such holder to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such holder. A holder that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall, at the time
it acquires the Notes and thereafter as


-59-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


reasonably requested by the Company or upon the expiration, invalidity or
obsolescence of any previously delivered form, furnish to the Company either:
(a) in the case of a holder claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, two accurate and complete copies of
U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E and a certificate
(substantially in the form of Schedule 25.5) to the effect that the holder is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, is not a
“10-percent shareholder” within the meaning of Section 881(c)(3)(B) of the Code
and is not a controlled foreign corporation described in Section 881(c)(3)(C) of
the Code, or (b) two accurate and complete copies of U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E (in the case of a holder claiming the benefits
of an income tax treaty to which the United States is a party), Form W-8ECI or
Form W-8WIMY (accompanied by all required attachments). In addition, each holder
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall, at the time it acquires the Notes and thereafter as reasonably
requested by the Company or upon the expiration, invalidity or obsolescence of
any previously delivered form, furnish to the Company two complete and accurate
copies of U.S. Internal Revenue Service Form W-9 certifying that such holder is
exempt from U.S. federal backup withholding. Notwithstanding the foregoing, a
holder shall not be required to deliver any form or documentation it is not
legally permitted to deliver.
Section 3.6    Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 25 (including by the payment of
additional amounts pursuant to this Section 25), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 25 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 25.6 (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this Section 25.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 25.6 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 25.6 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
Section 3.7    FATCA. If a payment made to a holder under any Note Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such holder
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such holder shall deliver to the Company at the time or times
prescribed by law and at such time or times reasonably requested by the Company
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 25.7, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Section 3.8    Survival. Without prejudice to the survival of any other
agreements of parties hereunder, the agreements and obligations of the parties
hereto contained in this Section 25 shall survive


-60-
US-DOCS\7728438.31

--------------------------------------------------------------------------------

 


any assignment of rights under the Note Documents by a holder and the payment in
full of all amounts due under the Note Documents.
* * * * *


-61-
US-DOCS\7728438.31

--------------------------------------------------------------------------------


 




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Issuer Parties.


Very truly yours,


AMERICAN MIDSTREAM MIDLA FINANCING, LLC, as Issuer


By:
/s/ Eric T. Kalamaras    
Name: Eric T. Kalamaras
Title: Senior Vice President and Chief

Financial Officer




AMERICAN MIDSTREAM (MIDLA), LLC, as Subsidiary Guarantor




By:
/s/ Eric T. Kalamaras    
Name: Eric T. Kalamaras
Title: Senior Vice President and Chief

Financial Officer




MID LOUISIANA GAS TRANSMISSION, LLC, as Subsidiary Guarantor




By:
/s/ Eric T. Kalamaras    
Name: Eric T. Kalamaras
Title: Senior Vice President and Chief

Financial Officer




(Signature Page to Note Purchase and Guaranty Agreement)




US-DOCS\7728438.31

--------------------------------------------------------------------------------


 




This Agreement is hereby accepted and agreed to as of the date hereof.
MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY


By: Barings LLC as Investment Adviser


By: /s/ Patrick M. Manseau            
Name: Patrick M. Manseau
Title: Managing Director






MASSMUTUAL ASIA LIMITED


By: Barings LLC as Investment Adviser


By: /s/ Patrick M. Manseau            
Name: Patrick M. Manseau
Title: Managing Director




(Signature Page to Note Purchase and Guaranty Agreement)


US-DOCS\7728438.26
US-DOCS\7728438.28
US-DOCS\7728438.31

--------------------------------------------------------------------------------






Schedule A
Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Abandon” or “Abandonment” means a formal, public announcement by the Issuer
Parties of a decision to abandon, or the actual suspension or abandonment of
substantially all activities in respect of, the Project for any reason for more
than 90 consecutive days or 365 non-consecutive days or any filing by any Issuer
Party with a Governmental Authority giving notice of the intent to abandon the
Project for any reason, other than the portions of the Project contemplated to
be decommissioned or abandoned pursuant to the FERC Order.
“Accounting Change” is defined in Section 24.2.
“Acquired” shall mean, with respect to each tract or parcel of ROW, that (a) the
applicable Issuer Party has (i) obtained an enforceable instrument conveying, or
agreement to convey, to such Issuer Party fee title, a valid easement interest
in or other indefeasible title to such tract or parcel from the owner thereof
and (ii) delivered to the Purchasers evidence that such instrument or agreement
has been filed for recording in the appropriate real property records applicable
thereto or (b) the applicable special commissioners or other Governmental
Authority have filed with the judge of competent jurisdiction, or a judge of
competent jurisdiction has otherwise granted or ordered, an award of eminent
domain, condemnation, expropriation or similar award in respect of such tract or
parcel, in each case of clause (a) and (b), in a manner that is sufficient to
permit the construction of the Project on such tract or parcel and, from and
after the Completion Date, the maintenance and operation of the Project on such
tract or parcel through the Maturity Date.
“Additional Payments” is defined in Section 8.4.
“Additional Project Contract” means any Project Contract entered into after the
Closing Date.
“Affiliate” means, at any time, in relation to any Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the first mentioned Person.
“Aggregate Payments” is defined in Section 11.2.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other


A-2
US-DOCS\7728438.31

--------------------------------------------------------------------------------





money laundering predicate crimes, including the Currency and Foreign
Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act) and
the USA PATRIOT Act.
“Annual Operating Budget” has the meaning set forth in Section 9.5.
“Assurance” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Assurance, the indebtedness or other obligations that are the subject of
such Assurance shall be assumed to be direct obligations of such obligor.
“Base Case Model” means the base case projections of the Company with respect to
the Project, which shall be consistent with the Independent Engineer’s findings,
in form and substance reasonably satisfactory to the Purchasers.
“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, United States are required or authorized to
be closed.


A-3
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Capital Lease” means, at any time, any lease of any property (whether real,
personal or mixed) by any Person as lessee that, in accordance with GAAP, would
be required to be classified and accounted for as a capital lease on a balance
sheet of such Person.
“Capital Lease Obligations” means, as of any date, the amount of the obligations
of a Person as lessee under a Capital Lease that, in accordance with GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease,
incurred or created or assumed as part of the acquisition, construction or
improvements of any fixed or capital asset.
“Capital Stock” means, with respect to any Person, any and all outstanding
shares or other equivalents (however designated, whether voting or non-voting)
of, or interests or participations in (however designated), the equity of such
Person including all common stock and Preferred Stock, limited liability company
membership interests, and partnership and joint venture interests of such
Person.
“Cash Flow Available for Debt Service” for any period, means (a) Pipeline
Revenues received by the Issuer Parties minus (b) O&M Costs.
“Change of Control” means the consummation of any transaction or series of
transactions as a result of which (a) prior to the Completion Date, Sponsor
shall cease to own and control, directly or indirectly, 100% of both the voting
and economic interests of the Company, (b) from and after the Completion Date,
Sponsor and/or one or more Replacement Sponsors shall cease to collectively own
and control, directly or indirectly, more than 50% of both the voting and
economic interests of the Company, or (c) Pledgor ceases to own 100% of the
Equity Interests of the Company.
“Change of Control Offer” is defined in Section 8.9(a).
“Change of Control Payment” is defined in Section 8.9(a).
“Change of Control Payment Date” is defined in Section 8.9(a)(ii).
“Closing” is defined in Section 3.
“Closing Date” is defined in Section 3.
“Collateral” means all properties of the Pledgor and the Issuer Parties, now
owned or hereafter acquired, over which Liens have been granted to the
Collateral Agent (for the benefit of the Purchasers) pursuant to any Security
Documents.
“Collateral Agent” means Wells Fargo Bank, National Association, acting in its
capacity as Collateral Agent for the Secured Parties under the Note Documents,
or any successor thereto.
“Collateral Agency Agreement” means that Collateral Agency Agreement, dated as
of the date hereof, by and among the Company, each of the Purchasers and the
Collateral Agent.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


A-4
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Company” is defined in the introductory paragraph to this Agreement.
“Company Party” means each of Pledgor and each Issuer Party.
“Company Flood Notice” is defined in Section 4.24(b).
“Completion” shall mean the satisfaction of each of the following conditions:
(a)    Mechanical Completion has occurred under the Construction Services
Agreement;
(b)    the Project shall have achieved commercial operation and all necessary
and material facilities for operation of the Project in accordance with the Base
Case Model and the Material Project Contracts shall have been completed and
shall be operational;
(c)    the Project shall be capable of operating in accordance with the terms of
each of the Major Offtake Agreements;
(d)    the Independent Engineer shall have provided a certificate in the form
attached hereto as Schedule C;
(e)    full payment of all amounts then due and payable under the Construction
Services Agreement other than (i) amounts payable in respect of remaining punch
list items to be completed, for which the Issuer Parties shall have reserved
sufficient amounts in accordance with the Depositary Agreement; (ii) amounts
properly withheld or retained by Midla in accordance with the terms and
conditions of the Construction Services Agreement; and (iii) in the event that
any amount under the Construction Services Agreement is disputed by Midla,
adequate amounts shall have been reserved for payment thereof;
(f)    all of the insurance required to be in place in respect of the Project
under Section 9.2 and each of the Material Project Contracts with respect to the
operational phase of the Project shall be in full force and effect and the
Insurance Consultant shall have provided a certificate in the form attached
hereto as Schedule D;
(g)    the Company shall have delivered, and the Required Holders shall have
approved, the first Annual Operating Budget, which shall cover the period from
the Completion Date through the end of the full calendar year in which the
Completion Date occurs in accordance with Section 9.5;
(h)    no Default or Event of Default shall have occurred and be continuing;
(i)    all representations and warranties of the Issuer Parties in the Note
Documents shall be true and correct in all material respects (or if qualified by
materiality, “Material Adverse Effect” or similar language, in all respects) on
and as of such date; provided that to the extent such representation and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (or if qualified by materiality, “Material Adverse
Effect” or similar language, in all respects) as of such date;


A-5
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(j)    no casualty or condemnation event shall have occurred and not been
resolved or corrected in accordance with the Depositary Agreement;
(k)    the Company shall have funded, or shall fund on the Completion Date, the
Debt Service Reserve Account in cash or through the provision of an Acceptable
Letter of Credit (as defined in the Depositary Agreement) in an amount equal to
the DSR Required Amount (as defined in the Depositary Agreement); and
(l)    the Company shall have delivered a duly executed Notice of Completion in
the form attached hereto as Schedule E.
“Completion Date” means the date that Completion is achieved, as certified by a
Responsible Officer of the Company and confirmed by the Independent Engineer.
“Compressor Site” means the approximately 25 acre portion of the Owned Real
Property located in Ouchita Parish, Louisiana on which the Project’s compressor
station is located.
“Condemnation” means any taking, seizure, confiscation, requisition, exercise of
rights of eminent domain, public improvement, inverse condemnation, condemnation
or similar action of or proceeding by any Governmental Authority relating to the
Project or any portion thereof unless such taking, seizure, confiscation,
requisition, exercise of rights of eminent domain, public improvement, inverse
condemnation, condemnation or similar action or proceeding is diligently
contested in good faith by the applicable Issuer Party and during the period of
such contest, the enforcement of any contested item is effectively stayed.
“Confidential Information” is defined in Section 21.
“Construction Account” has the meaning given in the Depositary Agreement.
“Construction Budget” means a budget setting forth all anticipated Project Costs
through Completion delivered to the Purchasers on the Closing Date pursuant to
Section 4.9(c), as the same may be amended, revised or modified from time to
time in accordance with Section 10.18.
“Construction Services Agreement” means, that certain Construction Services
Agreement dated as of January 29, 2016, by and between Pipe Line Constructors,
LLC, a Nevada limited liability company, and Midla, as modified by (a) Change
Order Request Form dated March 15, 2016, (b) Change Order Request Form dated May
19, 2016, and (c) the Consent and Agreement of even date herewith among Pipe
Line Constructors, LLC, the Collateral Agent, and Midla.
“Contributing Guarantor” is defined in Section 11.2.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled” has a correlative meaning.
“Control Agreement” has the meaning given in the Depositary Agreement.


A-6
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Controlled Entity” means (a) any of the Subsidiaries of the applicable Issuer
Party and any of their or the Issuer Party’s respective Controlled Affiliates
and (b) if the applicable Issuer Party has a parent company, such parent company
and its Controlled Affiliates.
“Counterpart Agreement” is defined in Section 9.10(a).
“Date Certain” means April 30, 2017.
“Debt” with respect to any Person means, at any time, without duplication
(determined on a consolidated basis in accordance with GAAP):
(a)    indebtedness for borrowed money;
(b)    obligations arising pursuant to bankers’ acceptances (including payment,
reimbursement, fees and other similar obligations in respect thereof) or letters
of credit and letters of guarantee supporting obligations which would otherwise
constitute Debt within the meaning of this definition;
(c)    obligations under Assurances, indemnities, assurances or other contingent
obligations relating to the indebtedness for borrowed money of any other Person
or the obligations of any other Person which would otherwise constitute Debt
within the meaning of this definition and all other obligations incurred for the
purpose of or having the effect of providing financial assistance to another
Person in respect of indebtedness for borrowed money or such other Debt
obligations, including endorsement of bills of exchange (other than for
collection or deposit in the ordinary course of business);
(d)    all indebtedness representing the deferred purchase price of any property
or services (other than trade payables not past due by more than 90 days
incurred in the normal course of business) and all obligations created or
arising under any conditional sales agreement, other title retention agreement
or Capital Lease;
(e)    all indebtedness of others secured by a Lien on any asset of such Person;
(f)    all obligations under any Swap Contract; and
(g)    Capital Lease Obligations.
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
“Debt Service” means, for any period (a) all interest payments, fees (including
agency fees) and similar fees and charges (excluding, for clarity, any upfront
or one-time fees or charges), and (b) all mandatory scheduled principal
repayments.
“Debt Service Coverage Ratio” means, for any Test Period, the ratio of (a) Cash
Flow Available for Debt Service for such Test Period to (b) Debt Service for
such Test Period.


A-7
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Debt Service Reserve Account” is defined in the Depositary Agreement.
“Default” means any event or condition which, with the giving of notice, lapse
of time or on a declaration or determination being made (or any combination
thereof), would constitute an Event of Default.
“Default Rate” means that rate of interest per annum that is 2.00% above the
rate of interest stated in clause (a) of the first paragraph of the Notes.
“Delivery Interconnect Agreements” means, collectively, (a) the Interconnect
Agreement dated as of April 19, 2016, by and between Midla and Tennessee Gas
Pipeline Company, LLC, (b) the Reimbursement Agreement dated as of July 7, 2015,
by and between Midla and Tennessee Gas Pipeline Company, LLC, and (c) the
Delivery Interconnect Agreement, dated as of August 4, 2016, by and between
American Midstream (Midla), LLC and Columbia Gulf Transmission, LLC.
“Depositary Accounts” has the meaning given in the Depositary Agreement.
“Depositary Agent” means Wells Fargo Bank, National Association, acting in its
capacity as the depositary under the Depositary Agreement, or any successor
thereto.
“Depositary Agreement” means the Depositary Agreement, dated as of the Closing
Date, among the Issuer Parties, the Collateral Agent and the Depositary Agent.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” means any sale, transfer, sale-leaseback transaction or other
disposition in one transaction or a series of related transactions by any Issuer
Party of assets or property or such Issuer Party.
“Disposition Proceeds” means proceeds resulting from any Disposition.
“Distribution” means, with respect to any Person, (a) the declaration and
payment of distributions, dividends or any other payment made in cash, property,
payment obligations or promissory notes (other than payments made by the
issuance of other equity interests of such Person), in each case made with
respect to the Capital Stock of such Person, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition by such Person of, any portion of any Capital Stock of such
Person; (b) any payment of the principal of, or interest or premium, if any, on,
any Debt of such Person that is owed to any Affiliate or is expressly
subordinated in right of payment to the Notes, other than scheduled payments and
mandatory prepayments of principal and interest in accordance with the terms of
such subordinated debt as in effect immediately prior to any event or
circumstance that would block such payment pursuant to Section 10.12; and (c)
any payment in respect of Taxes based on or measured by the net income of such
Person.
“Distribution Account” has the meaning given in the Depositary Agreement.


A-8
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Distribution Suspense Account” has the meaning given in the Depositary
Agreement.
“Environmental Claims” shall mean, with respect to the Project or any applicable
Person, any actions, suits, decrees, Liens, judgments, notices of noncompliance
or violation, governmental investigations, governmental proceedings, removal or
remedial actions or orders, penalties or damages (foreseeable and unforeseeable,
including consequential and punitive penalties or damages) arising out of, based
on or resulting from: (a) the presence or Release of Hazardous Materials at any
location whether or not owned by any such Person; (b) any actual or alleged
violation of Environmental Laws or any Permit issued pursuant to Environmental
Laws; (c) in connection with any Hazardous Materials; or (d) in connection with
any actual or alleged damage, injury, threat or harm to human health or safety
or the environment (including natural resources).
“Environmental Consultant” means Environmental Resources Management, Inc.
“Environmental Laws” means any and all current, federal or state (or any
subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, governmental authorizations, permits or any other
legally enforceable requirements of Governmental Authorities relating to (a)
environmental matters, including those relating to any Hazardous Material; and
(b) occupational safety and health (to the extent related to exposure to
Hazardous Materials) or the protection of human, plant or animal health or
welfare.
“Equity Interests” means, for any Person, any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
equity interests, any limited or general partnership interest and any limited
liability company membership interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 12.
“Event of Loss” means any loss of, destruction of or damage to, or any
Condemnation or other taking of the Project or any portion thereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a holder or required to be withheld or deducted from a payment to a holder, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
holder being a resident of, or organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any U.S. federal withholding Tax that is imposed on
amounts payable to the holder pursuant to applicable laws in effect at the time
the holder acquires an interest in a Note or changes its lending office, except
in each case to the extent that, pursuant to Section 25.1, amounts with respect
to such Taxes were payable to such holder’s assignor (if any) immediately before
the assignment or to such holder


A-9
US-DOCS\7728438.31

--------------------------------------------------------------------------------





immediately before it changed its lending office, (c) Taxes attributable to a
holder’s failure to comply with the requirements set forth in Section 25.5, and
(d) any U.S. federal withholding Tax imposed under FATCA.
“Fair Share” is defined in Section 11.2.
“Fair Share Contribution Amount” is defined in Section 11.2.
“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Order” means the order issued by FERC on April 16, 2015 in Docket No.
RP14-638-000 approving the Stipulation and Agreement between Midla and Atmos
Energy Corporation and authorizing the abandonment of the Legacy System.
“Fitch” means Fitch Ratings Ltd., and its successors.
“Funding Guarantor” is defined in Section 11.2.
“Funds Flow Memorandum” means a memorandum describing in reasonable detail the
uses of the proceeds of the Notes on the Closing Date delivered to the
Purchasers pursuant to Section 4.3(a).
“GAAP” means, in respect of each Issuer Party, those generally accepted
accounting principles which are in effect from time to time in the United States
under which such Issuer Party is required or has elected (in accordance with
such principles) to prepare its financial statements (but, solely for the
purposes of determining compliance with Section 9 and Section 10, without giving
effect to any change in GAAP after the Closing that would recharacterize any
operating lease as a Capital Lease).
“Governmental Authority” means
(a)    the government of
(i)    the United States of America, or any state, or other political
subdivision thereof, or
(ii)    any other jurisdiction in which any Issuer Party or any Subsidiary of an
Issuer Party conducts all or any part of its business, or which asserts
jurisdiction over the Project or any other properties of any Issuer Party or any
Subsidiary of an Issuer Party, or


A-10
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means the guaranty of each Guarantor set forth in Section 11.
“Guaranteed Obligations” is defined in Section 11.1.
“Guarantor” means any Subsidiary Guarantor, in each case until such Person shall
cease to be a Guarantor in compliance with the provisions of this Agreement.
“Hazardous Materials” means: (a) any chemical, material, substance or waste that
is now or (other than with respect to the Issuer Parties’ representation in
Section 5.25(d)) hereafter becomes defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import under any
Environmental Law; (b) any petroleum or petroleum byproducts, flammable
materials, explosives, radioactive materials, friable asbestos or
asbestos-containing materials, urea formaldehyde foam insulation and
polychlorinated biphenyls (PCBs);and (c) any other chemical, material, substance
or waste which is regulated under any Environmental Law.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 7, Section 13, Section 18.2, Section 19 and Section 25 and any related
definitions in this Schedule B, “holder” shall mean the beneficial owner of such
Note whose name and address appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indemnified Taxes” means Taxes imposed on, or with respect to, any payments
made by or on account of any obligation of any Issuer Party under any Note
Document, other than Excluded Taxes.
“Independent Engineer” means E3 Consulting Services, LLC.
“Independent Engineer Report” means the initial reports from the Independent
Engineer addressed to the Placement Agents and Purchasers addressing the matters
referred to herein.
“Insurance Consultant” means the Houston Series of Lockton Companies, LLC.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker


A-11
US-DOCS\7728438.31

--------------------------------------------------------------------------------





or dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock of another
Person; (b) the making of any advance, loan or capital contribution to, or the
purchase or other acquisition of any other Debt of, or equity participation or
interest in, any other Person (but excluding any such advance or loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory, services or supplies sold by such Person in the
ordinary course of business); or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. Notwithstanding the
foregoing, the following shall not constitute Investments: (i) accounts or notes
receivable arising from the grant of trade credit or the purchase of assets and
services in the ordinary course of business; (ii) advances in the form of
prepayment fees and expenses so long as such expenses are being paid in
accordance with customary trade terms of the Issuer Parties; (iii) advances of
payroll payments to employees, consultants or independent contractors or other
advances of salaries or compensation to employees, consultants or independent
contractors in the ordinary course of business; (iv) investments received in
satisfaction or partial satisfaction thereof from account debtors and other
credits to suppliers in the ordinary course of business arising from the
settlement of delinquent obligations or disputes; (v) pledges and deposits of
cash earnest money and endorsements of negotiable instruments in connection with
Investments that are otherwise permitted under Section 10.11; (vi) loans and
advances to officers, directors, employees and consultants (A) for business
travel, entertainment, relocation and analogous ordinary business purposes and
(B) in connection with such officer’s, director’s, employee’s or consultant’s
purchase of Capital Stock of an Issuer Party (or any direct or indirect parent
thereof); and (vii) investments in stock, obligations or securities received in
settlement of debts received as satisfaction or potential satisfaction of such
debts or as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of
an Issuer Party.
“Issuer Parties” is defined in the introductory paragraph to this Agreement.
“Lease” means an agreement, whether a lease, sublease, license or other
occupancy agreement (in each case, including all amendments, modifications and
other supplements thereto), pursuant to which any Issuer Subsidiary has been
granted rights to Leased Real Property.
“Leased Real Property” means all real property that is leased, subleased,
licensed or otherwise occupied by an Issuer Subsidiary (other than pursuant to a
Right of Way).
“Legacy System” is defined in the definition of Project.
“Legal Requirements” means, as to any Person, any requirement under a Permit or
any Governmental Rule including Environmental Laws, in each case applicable to
or binding upon such Person or any of its properties or to which such Person or
any of its properties is subject, and those laws related to the safe design,
operation and maintenance of pipelines, and the decommissioning or abandonment
of the Legacy System, in any manner applicable to the Project, the Site or the
Issuer Parties.


A-12
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Lien” means, with respect to any Person, property or asset, any mortgage, deed
of trust, lien, pledge, charge, security interest or other encumbrance of any
kind, or any interest or title of any vendor, lessor, lender or other secured
party to or of such Person under any conditional sale or other title retention
agreement or Capital Lease, upon or with respect to any property or asset of
such Person (including in the case of stock, stockholder agreements, voting
trust agreements and all similar arrangements).
“Loss Proceeds” means insurance proceeds, condemnation awards or other
compensation, awards, damages and other payments or relief (exclusive, in each
case, of the proceeds of liability insurance and business interruption insurance
and other payments for interruption of operations) with respect to any Event of
Loss.
“Make-Whole Amount” is defined in Section 8.8.
“Make-Whole Event” is defined in Section 8.3(b).
“Major Offtake Agreements” means collectively (a) that certain Firm Service
Agreement, dated as of June 27, 2015, by and between Midla and the Louisiana
Municipal Gas Authority, (b) that certain Firm Service Agreement, dated as of
June 25, 2015, by and between Midla and BASF Corporation, (c) that certain Firm
Service Agreement, dated as of June 29, 2015, by and between Midla and Atmos
Energy Corporation, (d) that certain Firm Service Agreement, dated as of June
29, 2015, by and between Midla and Atmos Energy Corporation, (e) that certain
Firm Gas Transportation Agreement dated June 31, 2015 between MLGT and Sequent
Energy Management, L.P. (as assignee of Enbridge Marketing (US), LP), as amended
by the Amendatory Agreement to the Firm Transportation Agreement (FTS-MLG-0003),
entered into of November 1, 2015, and as further amended by the Amendatory
Agreement to the Firm Agreement (FTS-MLG-003), entered into as of December 7,
2015, (f) that certain Firm Gas Transportation Agreement dated July 31, 2015
between MLGT and Sequent Energy Management, L.P. (as assignee of Enbridge
Marketing (US), LP), (g) that certain Amended and Restated Gas Purchase
Contract, between EnerVest Monroe Marketing, LTD, and Enbridge Marketing (U.S.)
LLP, dated as of January 1, 2003 (as further amended by the Amendment to Gas
Purchase Contract, dated as of November 1, 2005, by and between Enbridge
Marketing (U.S.) L.P. and EnerVest Monroe Marketing, Ltd., as further amended by
the Second Amendment to Gas Purchase Contract, by and between Midla, as
successor to Enbridge Marketing (U.S.) LLP and EnerVest Monroe Marketing, Ltd.,
and as further amended from time to time), (h) that certain Service Agreement,
dated April 1, 2014, between Midla and Entergy Arkansas, Inc., (i) that certain
Service Agreement, dated April 1, 2014, between Midla and Entergy Gulf States
Louisiana LLC and (j) that certain Interconnection and Transportation Agreement
dated January 9, 2001 between Midla (as assignee of American Midstream (SIGCO
Intrastate), LLC, formerly known as Enbridge MLGT Pipelines (SIGCO Intrastate)
L.L.C. and successor-in-interest to Southern Industrial Gas Corporation) and
Entergy Arkansas, Inc. and Entergy Louisiana, LLC (each as an assignee of Dynegy
Power Marketing, Inc.).
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, (a) the business, operations, condition (financial or
otherwise), assets or properties of the Issuer Parties, taken as a whole, (b)
the ability of the Issuer Parties, taken as a whole, to perform their
obligations under this Agreement and the other Note Documents, (c) the validity,
perfection or effectiveness of the security interests in any material portion of
the Collateral granted under any


A-13
US-DOCS\7728438.31

--------------------------------------------------------------------------------





Security Document, or (d) the validity or the enforceability of the material
rights and remedies of the Purchasers under the Note Documents or the validity
or enforceability of the Material Project Contracts.
“Material Project Contracts” means the following material contracts executed by
the Company relating to the Project, as such agreements have been amended,
modified or supplemented: (a) each Major Offtake Agreement; (b) the Construction
Services Agreement; (c) the O&M Agreements; (d) the Settlement Agreement, (e)
Delivery Interconnect Agreements, (f) any replacement of any of the foregoing
documents and (g) any additional Project Contract entered into on or after the
Closing Date that provides for the payment to or by an Issuer Party of, or the
provision to or by an Issuer Party of, goods or services with a value in excess
of $500,000 in any calendar year or $1,000,000 for the term of such Project
Contract other than any agreements in respect of Permitted Debt and any related
Permitted Encumbrances, contracts for the purchase of insurance required by the
Note Documents, contracts in respect of the decommissioning or abandonment of
the Legacy System solely to the extent all obligations thereunder are paid
directly by a Person other than an Issuer Party or all obligations of the Issuer
Parties thereunder are indemnified and reimbursed by an Affiliate that is not an
Issuer Party pursuant to the O&M Agreements, or documents in respect of
Permitted Investments.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage” means, collectively, (i) that certain Mortgage, Assignment of Leases
and Rents and Security Agreement by Midla to the Collateral Agent (the
“Louisiana Mortgage”) and (ii) that certain Deed of Trust, Security Agreement,
Financing Statement and Assignment of Rents and Leases made by Midla to the
trustee named therein for the benefit of the Collateral Agent (the “Mississippi
Mortgage”).
“Mortgaged Property” means, collectively, the “Mortgaged Property” as defined in
the Louisiana Mortgage and the “Mortgaged Property” as defined in the
Mississippi Mortgage.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Natchez Pipeline” is defined in the definition of Project.
“NFIP” is defined in Section 4.24(b).
“NGA” is defined in Section 5.19.
“Net Available Amount” means:


A-14
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(a)in case of any Event of Loss, the aggregate amount of Loss Proceeds received
by any Issuer Party in respect of such Event of Loss, net of (i) costs and
expenses incurred by such Issuer Party in connection with the enforcement,
negotiation, consummation, settlement, proceedings, administration or other
activity related to the receipt or collection of such amount (including
reasonable legal and accounting fees and expenses paid or payable as a result
thereof); and
(b)in the case of any Disposition, the aggregate amount of Disposition Proceeds
received by any Issuer Party in respect of such Disposition, net of (i) costs
and expenses incurred by such Issuer Party in connection with the enforcement,
negotiation, consummation, settlement, proceedings, administration or other
activity related to such Disposition (including reasonable legal and accounting
fees and expenses paid or payable as a result thereof), (ii) any Taxes payable
by the Issuer Parties in connection with such Disposition, (iii) amounts
required to be applied to the repayment of Debt secured by a Lien on the
properties or assets that were the subject of such Disposition, or Debt (other
than Debt that is subordinated in right of payment to the Notes) which must by
its terms be repaid as a result of such Disposition and (iv) any amounts to be
set aside in any reserve established in accordance with GAAP or any amount
placed in escrow, in either case for adjustment in respect of the sale price of
such properties or assets, for indemnification obligations of the Issuer Parties
or any of their Subsidiaries in connection with such Disposition or for other
liabilities associated with such Disposition and retained by the Issuer Parties
or any of their Subsidiaries until such time as such reserve is reversed or such
escrow arrangement is terminated, in which case the Net Available Amount shall
include only the amount of the reserve so reversed or the amount returned to the
Issuer Parties or their Subsidiaries from such escrow arrangement, as the case
may be.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Issuer
Party or any Subsidiary primarily for the benefit of employees of any Issuer
Party or one or more Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and (b) is not subject to ERISA or the
Code.
“Note Documents” means this Agreement, the Notes, the Security Documents and any
Counterpart Agreement, collectively.
“Notes” is defined in Section 1.
“NRSRO” means a nationally recognized statistical rating organization, as
determined from time to time by the SEC.
“O&M Agreement” means (i) the Operating and Administrative Management Agreement
between Operator and Midla, dated September 30, 2016 and (ii) the Operating and
Administrative Management Agreement between Operator and MLGT, dated September
30, 2016
“O&M Costs” means for any period, cash amounts incurred and paid by the Issuer
Parties for the administration, operation and maintenance of the Project
(including capital expenditures permitted hereunder) for the purchase of goods
and services in connection therewith,


A-15
US-DOCS\7728438.31

--------------------------------------------------------------------------------





including general and administrative expenses, all other fees and expenses
necessary for the continued maintenance and operation of the Project and the
conduct of the businesses of the Issuer Parties and cash Taxes, but excluding in
all cases, non-cash charges and other bookkeeping entries of a similar nature
and costs incurred with respect to Debt of the Issuer Parties, distributions to
Affiliates of the Issuer Parties except as permitted under this Agreement,
payments for restoration or repair of the Project from the Loss Proceeds Account
(as defined in the Depositary Agreement), Project Costs and any other payments
expressly contemplated to be paid from a Depositary Account other than the
Revenue Account or the O&M Account (as defined in the Depositary Agreement).
“Obligations” means all indebtedness, liabilities and obligations of every
nature of each Issuer Party owing under the Note Documents, including
obligations from time to time owed to the Placement Agent, Purchasers or holders
under the Note Documents, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Issuer Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Issuer Party for such interest in the related bankruptcy
proceeding), Make-Whole Amounts, fees, expenses, indemnification or otherwise.
“Obligee Guarantor” is defined in Section 11.7.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of an Issuer Party whose responsibilities extend to the
subject matter of such certificate.
“Offtake Agreements” means the Major Offtake Agreements and each firm service,
transportation or agreement for the transportation of natural gas on the Natchez
Pipeline, to which any Issuer Party is a party. A list of the Offtake Agreements
as of the Closing Date is set forth on Schedule F.
“Operator” means American Midstream, LLC, or any other counterparty to any O&M
Agreement approved in accordance with this Agreement.
“Organizational Documents” means, as to any Person, the articles of formation or
incorporation, bylaws, operating agreement, partnership agreement, or other
organizational or governing documents of such Person.
“Other Connection Taxes” means, with respect to any holder, Taxes imposed as a
result of a present or former connection between such holder and the
jurisdiction imposing such Tax (other than connections arising from such holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Note Document, or
sold or assigned an interest in any Note or Note Document).


A-16
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing, transfer or similar Taxes arising from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or any other Excluded Taxes.
“Owned Real Property” means all real property that is owned by any Issuer
Subsidiary other than the Leased Real Property and the Right of Way Property.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permit” means, at any point in time, the licenses, consents, permits,
certifications, confirmations, registrations and approvals issued by a
Governmental Authority under applicable laws and regulations (including under
Environmental Laws) and then required to be held by the Issuer Parties or on its
behalf by its authorized agents, representatives, contractors or subcontractors
for the development, construction and operation of the Project and the
decommissioning or abandonment of the Legacy System.
    
“Permitted Debt” means, collectively, the following:
(a)    Debt or other obligations incurred under the Note Documents;
(b) Debt or other obligations incurred pursuant to the terms of a Project
Contract (but not for borrowed money), either not more than 90 days past due or
being contested in good faith;
(c) trade or other similar Debt incurred in the ordinary course of business (but
not for borrowed money), either not more than 90 days past due or being
contested in good faith;
(d) contingent liabilities of the Issuer Parties incurred in the ordinary course
of business (to the extent it does not involve advance or deferred payment for a
period of more than six months after the incurrence thereof), to the extent
otherwise constituting Debt, including those relating to (i) the acquisition of
goods, supplies or merchandise in the normal course of business or normal trade
credit, (ii) the endorsement of negotiable instruments received in the normal
course of its business, and (iii) contingent liabilities incurred with respect
to any material Permit, Note Document or Project Contract;
(e) Capital Lease Obligations and any other Debt of any Issuer Party (including
Purchase Money Obligations incurred by any Issuer Party to finance the purchase
price of discrete items of equipment that extend only to the equipment being
financed) in an aggregate amount of secured principal not exceeding $1,000,000
at any one time outstanding;
(f) obligations of any Issuer Party in respect of performance bonds, bid bonds,
surety bonds, completion guarantees, or similar instruments in an aggregate
amount not exceeding $1,000,000 at any one time outstanding;


A-17
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(g) to the extent constituting Debt, Debt arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services in the ordinary course of business; provided that the Debt
described in this clause (g) is extinguished within 15 Business Days after any
Issuer Party has notice of its incurrence;
(h) Debt in respect of employee credit card programs, netting services,
automated clearinghouse arrangements and other cash management and similar
arrangements in the ordinary course of business;
(i) unsecured Debt of any Issuing Party to another Issuing Party; and
(k) other unsecured Debt incurred in the ordinary course of business in an
amount not to exceed $1,000,000.
“Permitted Encumbrances” means, collectively, the following:
(a)the Lien of the Collateral Agent for the benefit of the holders of the Notes
as provided in the Security Documents;
(b)Liens in respect of Purchase Money Obligations or Capital Lease Obligations
permitted by clause (e) of the definition of Permitted Debt;
(c)Liens in connection with worker’s compensation, unemployment insurance,
social security and other similar laws (including pledges or deposits securing
liability insurance carriers under insurance or self-insurance arrangements),
Liens to secure performance bids, tenders, trade, government or other similar
contracts, obligations for utilities, leases, licenses, statutory obligations,
completion guarantees, surety, judgment, appeal or performance bonds, or other
similar bonds, or other Liens of like general nature, in any such case incurred
in the ordinary course of business and not in connection with the creation or
incurrence of Debt;
(d)judgment Liens in existence for less than 30 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by adequate reserves or
bonds or by insurance maintained with responsible insurance companies and that
do not in the aggregate materially impair the use of the property or assets of
the Issuer Parties or materially detract from the value of such property or
assets for the purpose of the Issuer Parties’ business;
(e)mechanics’, workmens’, materialmens’, attorneys’, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business and not in
connection with the creation or incurrence of Debt and which (i) do not in the
aggregate materially detract from the value of the property or assets to which
they are attached or materially impair the construction or use thereof, and (ii)
are either for amounts not yet due or for amounts being contested in good faith
by appropriate proceedings; provided that (A) a bond or other security has been
posted or provided in such manner and amount as to assure that any amounts
determined to be due will be promptly paid in full when such contest is
determined and the applicable property shall not be at risk of being forfeited
or (B) adequate cash reserves are established;


A-18
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(f)Liens for Taxes not required to be paid pursuant to Section 9.7;
(g)Liens and encumbrances arising by operation of law for amounts not yet due or
in each case for amounts being contested in good faith, provided adequate
reserves are established in accordance with GAAP;
(h)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code in favor of banks or other
financial institutions where an Issuer Party or any Subsidiary thereof maintains
deposits in the ordinary course of business, which are not created with the
intention of effectively securing debt;
(i)Liens constituting (A) survey restrictions, encumbrances in the nature of
zoning restrictions, easement, encroachments, covenants, rights-of-way, defects,
irregularities and rights or restrictions of record on the title or use of real
property that, individually or in the aggregate, do not detract in any material
respect from the value or use of the property encumbered thereby or the use or
operation of the Project and (B) leases, subleases, licenses, sublicenses
granted to others in the ordinary course of business and Liens covering property
subject to any lease which was not entered into in violation of this Agreement
securing the interest of the lessor or other Person under such lease that,
individually or in the aggregate, do not detract in any material respect from
the value or use of the property encumbered thereby or the use or operation of
the Project; and
(a)    other Liens not otherwise permitted by the foregoing clauses (a) through
(j) so long as at the time of the granting of such Liens, the aggregate
outstanding principal amount of the obligations secured by Liens pursuant to
this clause outstanding at any time does not exceed $1,000,000.
“Permitted Investments” means, collectively, the following:
(a)    direct obligations of the United States of America or any agency thereof
or obligations guaranteed by the Government of the United States of America or
any agency thereof, in each case with maturities not exceeding one year;
(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 365 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof having capital, surplus and undivided profits in excess of
$1,000,000,000 and whose long-term unsecured debt, or whose parent holding
company’s long-term unsecured debt, is rated “A” (or such similar equivalent
rating or higher) by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act);
(c)    fully secured repurchase obligations with a term of not more than 90 days
for underlying securities of the types described in clause (a) above entered
into with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than 270 days after the date of
creation, issued by a corporation (other than an Affiliate of any Issuer Party)
organized and in existence under the laws of the United States of America given
the highest rating by S&P or Moody’s;


A-19
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(e)    tax-exempt obligations of any state of the United States of America (or
any municipality of any such state) rated “AA” (or such similar equivalent
rating or higher) by at least one nationally recognized statistical rating
organization (as defined for purposes of applicable securities laws);
(f)    money market funds rated in the highest category by S&P and Moody’s; and
(g)    cash.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Pipeline Revenue” means without duplication, all cash receipts of the Issuer
Parties derived from the ownership and operation of the Project during the
applicable period, including (a) payments received under the Offtake Agreements,
(b) investment income earned on Permitted Investments held in the Depositary
Accounts, to the extent deposited into the Revenue Account under the Depositary
Agreement, (c) the proceeds from business interruption insurance and other
payments received for interruption of operations or damage to the Project during
the applicable period and (d) all other income or revenue, however earned or
received, of the Issuer Parties that is not required to be deposited into a
Depositary Account other than the Revenue Account in accordance with the Note
Documents, but excluding (i) receipts derived from Dispositions, (ii) insurance
proceeds other than as provided above, (iii) liquidated damages, (iv) Loss
Proceeds of Condemnation awards, (v) proceeds of Debt issuances, and (vi)
proceeds of equity contributions.
“Placement Agent” means Morgan Stanley Senior Funding, Inc.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
between the Pledgor and the Collateral Agent.
“Pledged Collateral” means the Equity Interests (and related assets) pledged
pursuant to the Pledge Agreement and the Security Agreement.
“Pledgor” means American Midstream Midla Financing Holdings, LLC, a Delaware
limited liability company.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Principal Payment Date” means the last Business Day of each March, June,
September and December occurring on and after June 30, 2017.


A-20
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Project” means, collectively, (a) the construction of a new 52-mile pipeline
from Winnsboro, LA to Natchez, MS (the “Natchez Pipeline”), (b) the abandonment
of approximately 350 miles of pipeline and provision of alternative services
(the “Legacy System”) and associated requirements as set forth in the FERC Order
and the Settlement Agreement (such services to be performed by Operator pursuant
to the O&M Agreements), (c) the move of Baton Rouge operations to American
Midstream’s MLGT system, a high-pressure intrastate supply header for industrial
end users in Baton Rouge; (d) the reconfiguration of the Desaird compression
system; and (e) all ancillary facilities related to any of the foregoing and all
rights and property associated therewith.
“Project Contracts” means the Material Project Contracts, each other Offtake
Agreement and each other agreement related to the development, construction,
operation, maintenance, management, administration, ownership or use of the
Project, sale of transportation capacity, and real property rights and interests
relating to the Project, in each case, entered into by, or assigned to, any
Issuer Party.
“Project Costs” means the following costs and expenses incurred or to be
incurred on or prior to the Completion Date in connection with the ownership,
acquisition, development, design, engineering, procurement, construction,
installation, equipping, assembly, inspection, testing, completion, start-up,
operation and financing of the Project, in accordance with (and to the extent
provided in) the Construction Budget (without duplication):
(c)    all amounts payable under the Construction Service Agreement and the
other Project Contracts (including any reserves established for the payment of
punch list items and other remaining costs pursuant to the Depositary
Agreement), any contractor bonuses, site leasing and preparation costs, any
interconnection costs payable by the Issuer Parties, costs related to
acquisition, development and construction of facilities for the receipt of
natural gas, water and other inputs to, and all other amounts payable under the
Project Contracts prior to Completion, including the contingency provided for in
the Construction Budget;
(d)    financing, advisory, legal, accounting and other fees related to (i) the
consummation of the transactions under this Agreement on the Closing Date or
(ii) the Project to the extent incurred or expected to be incurred on or prior
to Completion;
(e)    all other Project-related costs, development costs, management services
fees and expenses and costs and expenses, in each case, to complete the
construction and financing of the Project;
(f)    contingency funds, required reserves, start-up costs and initial working
capital costs; and
(g)    the funding of the Supplemental Debt Service Reserve Account on the
Closing Date;
provided, that Project Costs shall not include costs incurred in connection with
the abandonment and decommissioning of the Legacy System to the extent such
costs are paid directly by or reimbursed by an Affiliate that is not an Issuer
Party pursuant to the O&M Agreements.


A-21
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Project Schedule” means a schedule setting forth the expected schedule and
milestones for construction of the Project through the Completion Date delivered
to the Purchasers pursuant to Section 4.9(c).
“Projected Debt Service Coverage Ratio” means, for any period, the ratio of (a)
Cash Flow Available for Debt Service projected for such period, as contemplated
by the Base Case Model and based upon reasonable projections made by the Company
incorporating the updated Annual Operating Budget and any new information
available to the Issuer Parties to (b) all Debt Service projected to be paid
during such period.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Prudent Industry Practices” means at a particular time, those practices,
methods, standards and procedures, of which there may be more than one, as are
commonly used by a material portion of the natural gas pipeline industry in the
United States with respect to natural gas pipelines of a type and size similar
to the Project that, at such time, in the exercise of reasonable judgment in
light of the facts known at the time a decision was made, would reasonably have
been expected to accomplish the desired result consistent with good business
practices, including due consideration of the Project’s reliability,
environmental compliance, economy, safety and expedition.
“PTE” is defined in Section 6.2(a).
“Purchase Money Obligations” means any monetary obligation incurred to finance
(within 270 days after), or created or assumed as part of, the acquisition,
construction or improvement of any fixed or capital asset, whether or not
secured, and any extensions, renewals or refundings of any such obligation;
provided that the principal amount of such obligation outstanding on the date of
such extension, renewal or refunding is not increased; provided further that any
security given in respect of such obligation shall not extend to any property
other than the property acquired in connection with which such obligation was
created or assumed and fixed improvements, if any, erected or constructed
thereon and the proceeds thereof.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 14.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Recipient” is defined in Section 21.
“Remedial Action Plan” is defined in Section 12(n).


A-22
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Rejection Notice” is defined in Section 8.4.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or an affiliate of such
holder or such investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Sponsor” means any Person that (a) has, is a direct or indirect
subsidiary of a Person that has, or has its obligations guaranteed by a Person
that has, a tangible net worth, assets under management, uncalled capital
commitments or, to the extent its securities are publicly traded, equity value
of at least $100,000,000 and (b) has owned and operated, for at least three
years, one or more natural gas pipelines at least 300 miles in the United States
or has contracted with a qualified operator with such experience.
“Required Holders” means at any time on or after the Closing, the holders of at
least a majority in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Issuer Parties or any of their respective
Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the applicable Issuer Party.
“Revenue Account” has the meaning given in the Depositary Agreement.
“Right of Way” means any usufruct, easement, right of way, purchase agreement or
other right created or entered into with respect of land where the Project will
be constructed, but excluding any temporary right of occupation pursuant to a
personal (non-real property) right.
”Right of Way Property” means all real property to which any Issuer Party has
rights pursuant to a Right of Way.
“ROW Schedule” means the ROW Schedule delivered by the Issuer Parties to the
Purchasers pursuant to Section 4.9(d).
“S&P” means Standard and Poor’s Rating Services, Inc., a division of The
McGraw-Hill Companies, Inc., and its successors.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Parties” is defined in the Security Agreement.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.


A-23
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Security Agreement” means the Pledge and Security Agreement, dated as of the
Closing Date, among the Company, the Subsidiary Guarantors and the Collateral
Agent.
“Security Documents” means the Pledge Agreement, the Security Agreement, the
Depositary Agreement, the Mortgage, the Collateral Agency Agreement, the Control
Agreements, any consents to collateral assignment with respect to the Project
Contracts and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means Debt of the Issuer Parties (including, for the avoidance of
doubt, their respective consolidated Subsidiaries) other than Debt that is
subordinated to the Notes.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of the
applicable Issuer Party.
“Settlement Agreement” means the Stipulation and Agreement filed by Midla on
December 11, 2014 with the Federal Energy Regulatory Commission, as approved by
the Order Approving Uncontested Settlement, issued on April 16, 2015.
“Site” means, collectively, the “Site” as defined in the Louisiana Mortgage and
the “Site” as defined in the Mississippi Mortgage.
“Solvent” means, with respect to each Issuer Party, that, as of the time
calculated, (a) the fair value of the assets of such Issuer Party exceeds the
debts and liabilities, direct, subordinated, contingent or otherwise, of such
Issuer Party, (b) the Issuer Party has not incurred and does not intend to
incur, debt beyond its ability to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured (after giving effect to any Assurance and credit support),
and (c) such Issuer Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the date of Closing. For purposes of
this definition, (x) “ability to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured (after giving effect to any Assurance and credit support)”
shall mean that such Person will be able to generate enough cash from
operations, asset dispositions or refinancings, or a combination thereof, to
meet its obligations as they become due, and (y) the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Source” is defined in Section 6.2.
“Sponsor” means American Midstream Partners, LP.
“Subsidiary” means, with respect to any Person:


A-24
US-DOCS\7728438.31

--------------------------------------------------------------------------------





(a)    any corporation of which at least a majority of the outstanding shares
having by the terms thereof ordinary voting power to elect a majority of the
board of directors of such corporation (irrespective of whether at the time
shares of any other class or classes of such corporation might have voting power
by reason of the happening of any contingency, unless the contingency has
occurred and then only for as long as it continues) is at the time directly,
indirectly or beneficially owned or controlled by such Person or one or more of
its Subsidiaries, or such Person and one or more of its Subsidiaries;
(b)    any partnership of which, at the time, such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries: (i) directly,
indirectly or beneficially own or control more than 50% of the income, capital,
beneficial or ownership interests (however designated) thereof; and (ii) is a
general partner, in the case of limited partnerships, or is a partner or has
authority to bind the partnership, in all other cases; or
(c)    or any other Person of which at least a majority of the income, capital,
beneficial or ownership interests (however designated) are at the time directly,
indirectly or beneficially owned or controlled by such Person, or one or more of
its Subsidiaries, or such Person and one or more of its Subsidiaries;
provided that, unless otherwise expressly provided or the context otherwise
requires, references herein to “Subsidiary” or “Subsidiaries” shall be and shall
be deemed to be references to Subsidiaries of the applicable Issuer Party.
“Subsidiary Guarantor” is defined in Section 9.10.
“Substitute Purchaser” is defined in Section 22.
“Supplemental Debt Service Reserve Account” is defined in the Depository
Agreement.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Tax Prepayment Notice” is defined in Section 8.4.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.


A-25
US-DOCS\7728438.31

--------------------------------------------------------------------------------





“Test Period” means, at any date of determination, the most recently completed
four (4) consecutive fiscal quarters of the Company, ending on the most recent
to occur of the last day of March, June, September or December.
“Title Insurer” means Stewart Title Guaranty Company.
“Title Policy” is defined in Section 4.26.
“Total Loss” shall mean a total loss or “constructive total loss”, destruction
or damage with respect to the Property of any Issuer Party affecting all or
substantially all of the Project.
“Transaction Documents” means the Note Documents and the Material Project
Contracts.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Uniform Commercial Code” means the Uniform Commercial Code (or any similar or
equivalent legislation) as in effect from time to time in any applicable
jurisdiction.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.






A-26
US-DOCS\7728438.31